AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

OAKMONT ACQUISITION CORP.

(Buyer),

-AND-

ONE SOURCE EQUIPMENT RENTALS, LLC,

ONE SOURCE EQUIPMENT RENTALS OF LAFAYETTE, LLC,

ONE SOURCE EQUIPMENT RENTALS OF DAYTON, LLC,

ONE SOURCE EQUIPMENT RENTALS OF MORTON, LLC,

ONE SOURCE EQUIPMENT RENTALS OF DECATUR, LLC,

ONE SOURCE EQUIPMENT RENTALS OF GRANITE CITY,

(collectively, the Sellers)

-AND-

ONE SOURCE EQUIPMENT RENTALS, LLC MEMBERS

(collectively, the Members)

September     , 2006



--------------------------------------------------------------------------------

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

TABLE OF CONTENTS

 

                   Page 1.    PURCHASE AND SALE OF ASSETS    1    1.1.    Assets
to be Transferred    1       1.1.(a)   Leased Real Property    2       1.1.(b)  
Personal Property    2       1.1.(c)   Inventory    2       1.1.(d)   Personal
Property Leases    2       1.1.(e)   Intellectual Property    2       1.1.(f)  
Contracts    2       1.1.(g)   Computer Software    2       1.1.(h)   Literature
   2       1.1.(i)   Records and Files    2       1.1.(j)   Notes and Accounts
Receivable    3       1.1.(k)   Licenses; Permits    3       1.1.(l)   Corporate
Name    3       1.1.(m)   Cash and Cash Equivalents    3       1.1.(n)   General
Intangibles    3    1.2.    Excluded Assets    3 2.    ASSUMPTION OF LIABILITIES
   3    2.1.    Liabilities to be Assumed    3    2.2.    Liabilities Not to be
Assumed    3    2.3.    Nonassignable Contracts and Rights    4 3.    PURCHASE
PRICE - PAYMENT    4    3.1.    Purchase Price    4    3.2.    Payment of
Purchase Price    4       3.2.(a)   Assumption of Liabilities    4       3.2.(b)
  Cash to Sellers    4       3.2.(c)   Note to Sellers    4       3.2.(d)  
Exchange    5       3.2.(e)   Adjustment of Final Purchase Price    5      
3.2.(f)   Method of Payment    5    3.3.    Determination of Net Book Value.   
5       3.3.(a)   Definition of Net Book Value    5       3.3.(b)   Estimated
Closing Balance Sheet    5       3.3.(c)   Final Closing Balance Sheet    6   
3.4.    Allocation of Purchase Price    7 4.    REPRESENTATIONS AND WARRANTIES
OF SELLERS AND MEMBERS    7    4.1.    Corporate.    7       4.1.(a)  
Organization    7

 

- i -



--------------------------------------------------------------------------------

   4.1.(b)  

Corporate Power

   7    4.1.(c)  

Qualification

   7    4.1.(d)  

No Subsidiaries

   7 4.2.    Authority    7 4.3.    No Violation    8 4.4.    Financial
Statements    8 4.5.    Tax Matters.    9    4.5.(a)  

Provision For Taxes

   9    4.5.(b)  

Tax Returns Filed

   9    4.5.(c)  

Tax Audits

   9    4.5.(d)  

Consolidated Group

   9    4.5.(e)  

Other

   9 4.6.    Accounts Receivable    9 4.7.    Inventory    10 4.8.    Absence of
Certain Changes    10    4.8.(a)  

No Adverse Change

   10    4.8.(b)  

No Damage

   10    4.8.(c)  

No Increase in Compensation

   10    4.8.(d)  

No Labor Disputes

   10    4.8.(e)  

No Commitments

   10    4.8.(f)  

No Dividends

   10    4.8.(g)  

No Disposition of Property

   10    4.8.(h)  

No Indebtedness

   10    4.8.(i)  

No Liens

   11    4.8.(j)  

No Amendment of Contracts

   11    4.8.(k)  

Loans and Advances

   11    4.8.(l)  

Credit

   11    4.8.(m)  

No Unusual Events

   11 4.9.    Absence of Undisclosed Liabilities    11 4.10.    No Litigation   
12 4.11.    Compliance With Laws and Orders.    12    4.11.(a)  

Compliance

   12    4.11.(b)  

Licenses and Permits

   12    4.11.(c)  

Environmental Matters

   13 4.12.    Title to and Condition of Properties.    13    4.12.(a)  

Marketable Title

   13    4.12.(b)  

Condition

   14    4.12.(c)  

Real Property

   14    4.12.(d)  

No Condemnation or Expropriation

   14 4.13.    Insurance    14 4.14.    Contracts and Commitments.    15   
4.14.(a)  

Real Property Leases

   15    4.14.(b)  

Personal Property Leases

   15    4.14.(c)  

Purchase Commitments

   15    4.14.(d)  

Sales Commitments

   15    4.14.(e)  

Contracts for Services

   15

 

- ii -



--------------------------------------------------------------------------------

      4.14.(f)  

Powers of Attorney

   15       4.14.(g)  

Collective Bargaining Agreements

   15       4.14.(h)  

Loan Agreements

   15       4.14.(i)  

Guarantees

   15       4.14.(j)  

Contracts Subject to Renegotiation

   15       4.14.(k)  

Other Material Contracts

   15       4.14.(l)  

No Default

   16    4.15.    Labor Matters    16    4.16.    Employee Benefit Plans.    16
      4.16.(a)  

Disclosure

   16       4.16.(b)  

Operation

   16       4.16.(c)  

Changes

   17       4.16.(d)  

Claims

   17    4.17.    Employment Compensation    17    4.18.    Intellectual
Property    17    4.19.    Major Customers and Suppliers.    17       4.19.(a)  

Major Customers

   17       4.19.(b)  

Major Suppliers

   18       4.19.(c)  

Dealers and Distributors

   18    4.20.    Product Warranty and Product Liability    18    4.21.   
Affiliates’ Relationships to Sellers.    18    4.22.    Assets Necessary to
Business    18    4.23.    No Brokers or Finders    18    4.24.    Disclosure   
18 5.    REPRESENTATIONS AND WARRANTIES OF BUYER    19    5.1.    Corporate   
19       5.1.(a)  

Organization

   19       5.1.(b)  

Corporate Power

   19    5.2.    Authority    19    5.3.    No Brokers or Finders    19    5.4.
   Disclosure    19 6.    EMPLOYEES - EMPLOYEE BENEFITS    20    6.1.   
Affected Employees    20    6.2.    Retained Responsibilities    20    6.3.   
Payroll Tax    20    6.4.    Termination Benefits    20    6.5.    Employee
Benefit Plans.    20       6.5.(a)  

Defined Contribution Plans

   20       6.5.(b)  

Defined Benefit Plans

   21       6.5.(c)  

Delivery of Records

   21       6.5.(d)  

No Third-Party Rights

   21 7.    COVENANTS    21    7.1.    Employment and Noncompetition Agreement
   21    7.2.    Employees.    21

- iii -



--------------------------------------------------------------------------------

   7.3.    Noncompetition    21    7.4.    Confidential Information    22   
7.5.    Product Liability Matters    23 8.    FURTHER COVENANTS OF SELLERS AND
MEMBERS    23    8.1.    Access to Information and Records.    23       8.1.(a)
 

Information

   23       8.1.(b)  

Access

   23    8.2.    Conduct of Business Pending the Closing.    24       8.2.(a)  

No Changes

   24       8.2.(b)  

Maintain Organization

   24       8.2.(c)  

No Breach

   24       8.2.(d)  

No Material Contracts

   24       8.2.(e)  

No Corporate Changes

   24       8.2.(f)  

Maintenance of Insurance

   24       8.2.(g)  

Maintenance of Property

   24       8.2.(h)  

Interim Financials

   24       8.2.(i)  

No Negotiations

   25    8.3.    Consents    25    8.4.    Other Action    25    8.5.   
Disclosure    25 9.    ADDITIONAL AGREEMENTS    25    9.1.    Registration
Statement and Prospectus/Proxy Statement; Special Meeting.    25       9.1.(a)  

Registration Statement

   25       9.1.(b)  

Cooperation.

   26       9.1.(c)  

Prospectus/Proxy Statement

   26       9.1.(d)  

Compliance

   26       9.1.(e)  

Approval

   26    9.2.    Form 8-K    26    9.3.    Required Information    26    9.4.   
Public Disclosure    27    9.5.    No Securities Transactions    27 10.   
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS    27    10.1.    Representations
and Warranties True on the Closing Date    27    10.2.    Compliance With
Agreement    27    10.3.    Absence of Litigation    28    10.4.    Consents and
Approvals    28    10.5.    Estoppel Certificates    28    10.6.    Corporate
Approval    28    10.7.    Due Diligence    28    10.8.    Audit    28    10.9.
   Absence of Changes    28    10.10.    Employees    29 11.    CONDITIONS
PRECEDENT TO SELLERS' OBLIGATIONS    29    11.1.    Representations and
Warranties True on the Closing Date    29

 

- iv -



--------------------------------------------------------------------------------

   11.2.    Compliance With Agreement    29    11.3.    Absence of Litigation   
29 12.    INDEMNIFICATION    29    12.1.    By Sellers and Members    29   
12.2.    By Buyer    30    12.3.    Indemnification of Third-Party Claims    30
      12.3.(a)  

Notice and Defense

   30       12.3.(b)  

Failure to Defend

   31       12.3.(c)  

Indemnified Party’s Rights

   31    12.4.    Payment    31    12.5.    Indemnification for Environmental
Matters.    32       12.5.(a)  

Indemnification

   32       12.5.(b)  

Transfers of Permits

   32    12.6.    Limitations on Indemnification    32       12.6.(a)  

Time Limitation

   32       12.6.(b)  

Basket

   33       12.6.(c)  

General

   33    12.7.    No Waiver    33 13.    CLOSING    33    13.1.    Documents to
be Delivered by Sellers and Members    33       13.1.(a)  

Bills of Sale

   33       13.1.(b)  

Compliance Certificate

   33       13.1.(c)  

Opinion of Counsel

   34       13.1.(d)  

Employment and Noncompetition Agreements

   34       13.1.(e)  

Certified Resolutions

   34       13.1.(f)  

Articles; Operating Agreement

   34       13.1.(g)  

Incumbency Certificate

   34       13.1.(h)  

Other Documents

   34    13.2.    Documents to be Delivered by Buyer.    34       13.2.(a)  

Cash Purchase Price

   34       13.2.(b)  

Note

   34       13.2.(c)  

Assumption of Liabilities

   34       13.2.(d)  

Compliance Certificate

   34       13.2.(e)  

Certified Resolutions

   35       13.2.(f)  

Incumbency Certificate

   35       13.2.(g)  

Other Documents

   35 14.    TERMINATION    35    14.1.    Right of Termination Without Breach.
   35    14.2.    Termination for Breach.    35       14.2.(a)  

Termination by Buyer

   35       14.2.(b)  

Termination by Sellers

   35       14.2.(c)  

Effect of Termination

   36

 

- v -



--------------------------------------------------------------------------------

15.    MISCELLANEOUS    36    15.1.    Disclosure Schedule    36    15.2.   
Further Assurance    36    15.3.    Disclosures and Announcements    36    15.4.
   Assignment; Parties in Interest.    37       15.4.(a)  

Assignment

   37       15.4.(b)  

Parties in Interest

   37    15.5.    Equitable Relief    37    15.6.    Law Governing Agreement   
37    15.7.    Amendment and Modification    37    15.8.    Notice    37   
15.9.    Expenses    39       15.9.(a)  

Expenses to be Paid by Sellers

   39       15.9.(b)  

Other

   39       15.9.(c)  

Costs of Litigation

   39    15.10.    Entire Agreement    39    15.11.    Counterparts    39   
15.12.    Headings    39    15.13.    Glossary of Terms    39

 

- vi -



--------------------------------------------------------------------------------

Disclosure Schedule

 

Schedule 1.1.(a)    -    Leased Real Property Schedule 1.1.(d)    -    Personal
Property Leases Schedule 1.1.(f)       Contracts Schedule 1.2       Excluded
Assets Schedule 2.1.(b)    -    Assumed Contracts Schedule 2.2.(a)      
Excluded Contracts Schedule 3.6    -    Purchase Price Allocation Schedule
4.1.(c)    -    Foreign Corporation Qualification Schedule 4.1(d)      
Subsidiaries Schedule 4.3    -    Violation, Conflict, Default Schedule 4.4    -
   Financial Statements Schedule 4.5.(b)    -    Tax Returns (Exceptions to
Representations) Schedule 4.5.(c)    -    Tax Audits Schedule 4.5.(d)    -   
Consolidated Tax Returns Schedule 4.5.(e)    -    Tax, Other Schedule 4.6    -
   Accounts Receivable (Aged Schedule) Schedule 4.7    -    Inventory Off
Premises Schedule 4.8    -    Certain Changes Schedule 4.9    -    Off-Balance
Sheet Liabilities Schedule 4.10    -    Litigation Matters Schedule 4.11(a)    -
   Non-Compliance with Laws Schedule 4.11(b)    -    Licenses and Permits
Schedule 4.11(c)    -    Environmental Matters (Exceptions to Representations)
Schedule 4.12(a)(i)    -    Pre-Closing Liens Schedule 4.12(a) (ii)    -   
Post-Closing Liens Schedule 4.13    -    Insurance Schedule 4.14(d)       Sales
Commitments Schedule 4.14(e)       Contracts for Services Schedule 4.14.(g)    -
   Collective Bargaining Agreements Schedule 4.14.(h)    -    Loan Agreements,
etc. Schedule 4.14.(i)    -    Guarantees Schedule 4.14(l)    -    Material
Contracts Schedule 4.15    -    Labor Matters Schedule 4.16(a)    -    Employee
Plans/Agreements Schedule 4.17    -    Employment Compensation Schedule 4.18   
-    Intellectual Property Schedule 4.19(a)    -    Major Customers Schedule
4.19(b)    -    Major Suppliers Schedule 4.19(c)    -    Dealers and
Distributors Schedule 4.20    -    Product Warranty, Warranty Expense and
Liability Claims Schedule 4.21(a)    -    Contracts with Affiliates Schedule
4.21(c)    -    Obligations of and to Affiliates Schedule 4.23       Brokers or
Finders

 

- vii -



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    Members of Sellers Exhibit B    Form of Subordinated Note Exhibit C
   Form of Employment and Noncompetition Agreement Exhibit D    Opinion of
counsel to Sellers and Members

 

- viii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this “Agreement”) dated September
    , 2006, by and among Oakmont Acquisition Corp., a Delaware corporation or
its assignee (“Buyer”), One Source Equipment Rentals, LLC, an Indiana LLC, One
Source Equipment Rentals of Lafayette, LLC, an Indiana LLC, One Source Equipment
Rentals of Dayton, LLC, an Ohio, LLC, One Source Equipment Rentals of Morton,
LLC, an Illinois, LLC, One Source Equipment Rentals of Decatur, LLC, an Illinois
LLC, One Source Equipment Rentals of Granite City, an Illinois LLC (each of the
aforementioned entities individually refereed to herein as a “Seller” and
collectively as the “Sellers”) and each of the Members of the Sellers listed on
Exhibit A (individually a “Member” and together the “Members”)

RECITALS

A. Sellers are engaged in the sale, rental and leasing of industrial and general
construction equipment, including sales of repair parts and certain supplies
(the “Business”). Members own all of the issued and outstanding membership
interests of the ultimate parent of the Sellers.

B. Sellers’ facilities consist of six locations utilized for servicing,
repairing, storing and delivering the products utilized in connection with the
Business (the “Facilities”).

C. Buyer desires to purchase from Sellers, Sellers desires to sell to Buyer, and
the Members desire to cause Sellers to sell to Buyer the business and
substantially all of the property and assets of each Seller.

D. On or about July 28, 2006, the parties hereto entered into an Asset Purchase
Agreement. The parties wish to make certain amendments and changes thereto, all
as incorporated herein.

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows.

1. PURCHASE AND SALE OF ASSETS

1.1. Assets to be Transferred. Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined) each Seller shall, and
Members shall cause each Seller to, sell, transfer, convey, assign, and deliver
to Buyer (or upon Buyer’s request, to one or more wholly-owned subsidiaries of
Buyer as designated by Buyer), and Buyer shall purchase and accept all of the
business, rights, claims and assets (of every kind, nature, character and
description, whether real, personal or mixed, whether tangible or intangible,
whether accrued, contingent or otherwise, and wherever situated) of each Seller,
together with all rights and privileges associated with such assets and with the
business of each Seller, other than the

 

- 1 -



--------------------------------------------------------------------------------

Excluded Assets (as hereinafter defined) (collectively the “Purchased Assets”).
The Purchased Assets shall include, but not be limited to, the following:

1.1.(a) Leased Real Property. All of the leases of real property with respect to
real property leased by Sellers, including the leases (the “Real Property
Leases”) described on Schedule 1.1.(a) with respect to the real property
described thereon (the “Leased Real Property”).

1.1.(b) Personal Property. All machinery, equipment, vehicles, tools, supplies,
spare parts, furniture, trade fixtures and all other personal property (other
than personal property leased pursuant to Personal Property Leases as
hereinafter defined) owned, utilized or held by Sellers in connection with the
Business.

1.1.(c) Inventory. All inventories of raw materials, work-in-process and
finished goods (including all such in transit), and service and repair parts,
supplies and components held for resale by Sellers on the Closing Date, together
with related packaging materials (collectively the “Inventory”).

1.1.(d) Personal Property Leases. All leases of machinery, equipment, vehicles,
furniture and other personal property leased by Sellers, including all such
leases (the “Personal Property Leases”) described in Schedule 1.1.(d).

1.1.(e) Intellectual Property. All Sellers’ interest in any Intellectual
Property. As used herein, the term “Intellectual Property” shall mean and
include: (i) all trademark rights, business identifiers, trade dress, service
marks, trade names, and brand names; (ii) all copyrights and all other rights
associated therewith and the underlying works of authorship; (iii) all patents
and all proprietary rights associated therewith; (iv) all contracts or
agreements granting any right, title, license or privilege under the
intellectual property rights of any third party; (v) all inventions, mask works
and mask work registrations, know-how, discoveries, improvements, designs, trade
secrets, shop and royalty rights, employee covenants and agreements respecting
intellectual property and non-competition and all other types of intellectual
property; and (vi) all registrations of any of the foregoing, all applications
therefore, all goodwill associated with any of the foregoing, and all claims for
infringement or breach thereof.

1.1.(f) Contracts. Except as set forth in Section 2.3, all Sellers’ rights in,
to and under all contracts, purchase orders and sales orders (hereinafter
“Contracts”) of Sellers, including without limitation the Contracts described on
Schedule 1.1.(f).

1.1.(g) Computer Software. All computer source codes, programs and other
software owned by Sellers, including all machine readable code, printed listings
of code, documentation and related property and information of Sellers.

1.1.(h) Literature. All sales literature, promotional literature, catalogs and
similar or related materials of Sellers.

1.1.(i) Records and Files. All records and files of Sellers of every kind
including, without limitation, invoices, customer and vendor lists (and other
related information), blueprints, specifications, designs, drawings, and
operating and marketing plans, and all other documents, tapes, discs, programs
or other embodiments of information of Sellers.

 

- 2 -



--------------------------------------------------------------------------------

1.1.(j) Notes and Accounts Receivable. All notes, drafts and accounts receivable
of Sellers, except for those described in Section 1.2.(d) hereof.

1.1.(k) Licenses; Permits. All licenses, permits, approvals, certifications and
listings of Sellers.

1.1.(l) Corporate Name. The name “One Source Equipment Rentals, LLC,” and all
rights to use or allow others to use such name.

1.1.(m) Cash and Cash Equivalents. All cash and cash equivalents, including
petty cash balances at Sellers’ various places of business.

1.1.(n) General Intangibles. All advance payments, prepaid items and expenses,
all rights of offset and credits, all causes of action, claims, demands, rights
and privileges against third parties (including manufacturer and seller
warranties of any goods or services provided to Sellers), all attorney-client
privileges and rights related thereto and all other intangible rights and
assets, including all goodwill associated with the Business and the Purchased
Assets.

1.2. Excluded Assets. The provisions of Section 1.1 notwithstanding, Sellers
shall not sell, transfer, assign, convey or deliver to Buyer, and Buyer will not
purchase or accept any of the assets listed on Schedule 1.2 attached hereto
(collectively the “Excluded Assets”).

2. ASSUMPTION OF LIABILITIES

2.1. Liabilities to be Assumed. As used in this Agreement, the term “Liability”
shall mean and include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, secured or unsecured. Subject to the terms and
conditions of this Agreement, on the Closing Date, Buyer shall assume and agree
to perform and discharge those and only those Liabilities specifically described
on Schedule 2.1 attached hereto (collectively the “Assumed Liabilities”).

2.2. Liabilities Not to be Assumed. Except as and to the extent specifically set
forth in Section 2.1, Buyer is not assuming any Liabilities of Sellers and all
such Liabilities shall be and remain the responsibility of Sellers (the
“Excluded Liabilities”). Specifically, and not by way of limiting the foregoing,
Buyer is not assuming any Liability of Sellers arising out of or in any way
relating to or resulting from any product assembled or sold prior to the Closing
Date, or in any way relating to or resulting from leases to customers of the
Business during any lease period prior to the Closing (including any Liability
of Sellers for claims made for injury to person, damage to property or other
damage, whether made in product liability, tort, breach of warranty or
otherwise). Sellers or Members, as the case may be, shall pay, perform and
discharge, as and when due, all of the Excluded Liabilities.

 

- 3 -



--------------------------------------------------------------------------------

2.3. Nonassignable Contracts and Rights. To the extent that any Contract, right,
property or other asset for which assignment to Buyer is provided herein is not
assignable without the consent of another party, this Agreement shall not
constitute an assignment or an attempted assignment thereof if such assignment
or attempted assignment would constitute a breach thereof. Each Member, each
Seller and Buyer agree to use their reasonable best efforts (without any
requirement on the part of Buyer to pay any money or agree to any change in the
terms of any such Contract, right, property or other asset) to obtain the
consent of such other party to the assignment of any such Contract, right,
property or other asset to Buyer in all cases in which such consent is or may be
required for such assignment. If any such consent shall not be obtained, each
Member and each Seller agrees to cooperate with Buyer in any reasonable
arrangement designed to provide for Buyer the benefits intended to be assigned
to Buyer under the relevant Contract, right, property or other asset, including
enforcement at the cost and for the account of Buyer of any and all rights of
Sellers against the other party thereto arising out of the breach or
cancellation thereof by such other party or otherwise. If and to the extent that
such arrangement cannot be made, Buyer, upon notice to Sellers, shall have no
obligation pursuant to Section 2.1 or otherwise with respect to any such
Contract, right, property or other asset and any such Contract, right, property
or other asset shall not be deemed to be a Purchased Asset hereunder.

3. PURCHASE PRICE - PAYMENT

3.1. Purchase Price. In addition to the assumption of the Assumed Liabilities,
the purchase price (the “Purchase Price”) for the Purchased Assets shall be
$17,200,000.

3.2. Payment of Purchase Price. The Purchase Price shall be paid by Buyer as
follows:

3.2.(a) Assumption of Liabilities. At the Closing, Buyer shall deliver to
Sellers such documents and instruments as are reasonably required to evidence
the assumption of the Assumed Liabilities. Notwithstanding anything to the
contrary herein, Buyer shall cause all personal guarantees of any Member of
Sellers of any Assumed Liability to be released within a reasonable time after
Closing. In the event that such personal guarantees are not released within a
reasonable time after Closing, not to exceed a period of 15 days after Closing,
Buyers shall fully discharge any Assumed Liabilities with respect to which such
personal guarantees have not been released, effectively releasing such
guarantees unilaterally.

3.2.(b) Cash to Sellers. At the Closing, Buyer shall deliver to Sellers the sum
of (i) Sixteen Million Dollars ($16,000,000), plus (ii) the Note described in
Section 3.2(c)., (iii) minus the amount by which the Net Working Capital
reflected on the Estimated Closing Balance Sheet (as defined in Section 3.3(b)
is less than zero (the “Cash Consideration”). In the event that the Net Working
Capital is less than $0, such shortfall shall cause a dollar for dollar
reduction in the amount of the Note (as defined below).

3.2.(c) Note to Sellers. At the Closing, Buyer shall deliver to Sellers a
subordinated note in favor of Sellers in the amount of One Million Two Hundred
Thousand Dollars ($1,200,000), subject to reduction pursuant to the last
sentence of Section 3.2(b, in the form attached hereto as Exhibit B (the
“Note”). The Note shall provide for interest at the rate of 7% per annum payable
quarterly in arrears, with all outstanding principal and interest due in full on
the third anniversary date of the Closing Date.

 

- 4 -



--------------------------------------------------------------------------------

3.2.(d) Exchange. In lieu of receiving the Cash Consideration, each Seller, upon
30 days written notice to Buyer prior to the Closing, shall have the option to
elect to receive Stock Consideration in lieu the Cash Consideration. For
purposes hereof, “Stock Consideration” shall mean the number of shares of common
stock of Oakmont Acquisition Corp., $0.0001 par value per share (“Oakmont Common
Stock”), equal to an amount determined by dividing the Cash Consideration by the
closing price as quoted on the OTC Bulletin Board of Oakmont Common Stock on the
close of business on the day prior to the Closing Date; provided, however, no
fractional shares of Common Stock shall be issued pursuant hereto and, in lieu
thereof, any said fractional shares shall be paid the cash equivalent value
thereof. All shares of Oakmont Common Stock issued pursuant to this Agreement to
“affiliates” of Sellers will be subject to certain resale restrictions under
Rule 145 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and all certificates representing such shares shall bear an
appropriate restrictive legend.

3.2.(e) Adjustment of Final Cash Purchase Price. On the date of the final
determination of the Final Closing Balance Sheet (such date being hereinafter
referred to as the “Settlement Date”), the amount, if any, by which the Net
Working Capital as reflected on the Estimated Closing Balance Sheet is less than
the Estimated Closing Balance Sheet shall cause a dollar for dollar reduction in
the amount of the principal balance of the Note.

3.2.(f) Method of Payment. All payments under this Section 3.2 shall be made by
wire transfer of immediately available funds to an account designated by the
recipient.

3.3. Determination of Net Working Capital.

3.3.(a) Definition of Net Working Capital. The term “Net Working Capital” shall
mean the current assets of Sellers, less the current liabilities of Sellers
(including any negative cash or checks in float to the extent incurred or
assumed by Buyer, but excluding the current portion of any Indebtedness from the
purchases of equipment held by Sellers and available for rent or sale), each as
determined in accordance with GAAP. For purposes of the calculation contemplated
by this Section 3.3(a), GAAP shall be modified to exclude from the calculation
of Net Working Capital the current portion of any Indebtedness from the
purchases of equipment held by Sellers and available for rent or sale,

3.3.(b) Estimated Closing Balance Sheet. For purposes of determining the Net
working capital and the Purchase Price payable by the Buyer at the Closing, not
less than ten (10) business days prior to the Closing Date, Sellers shall, in
consultation with the Buyer, prepare and deliver to Buyer a balance sheet of
Sellers as of the close of business on the business day immediately prior to the
Closing Date (hereinafter the “Effective Time”) which shall represent Sellers’
reasonable estimate of the Final Closing Balance Sheet and include a statement
of Net working capital of Sellers. Such balance sheet shall be in form and
detail identical to, and in its accounting principles and policies consistent in
every respect with, the Recent Balance Sheet (as defined in Section 4.4 and
accompanied by schedules setting forth in reasonable detail all assets and
liabilities included therein. In the event Buyer shall object to the statement
of Net

 

- 5 -



--------------------------------------------------------------------------------

working capital or any of the information set forth on the balance sheet or
accompanying schedules as presented by Sellers, the parties shall negotiate in
good faith and agree on appropriate adjustments to the end that such balance
sheet and accompanying schedules reflect a reasonable estimate of the Final
Closing Balance Sheet and Net working capital (the estimated balance sheet as
finally determined by the parties pursuant to this subsection is herein referred
to as the “Estimated Closing Balance Sheet”). In connection with the
determination of the Estimated Closing Balance Sheet, Sellers shall provide to
Buyer such information and detail as Buyer shall reasonably request.

3.3.(c) Final Closing Balance Sheet. The balance sheet of Sellers prepared as of
the Effective Time shall be prepared as follows:

(i) Within 45 days after the Closing Date, Buyer shall deliver to Sellers a
balance sheet of Sellers as of the Effective Time, prepared in accordance with
GAAP, except for the modifications set forth in Section 3.3(a), from the books
and records of Sellers, on a basis otherwise consistent with GAAP theretofore
followed by Sellers in the preparation of the Recent Balance Sheet (as defined
in Section 4.4 and fairly presenting the financial position of Sellers as of the
Effective Time. The balance sheet shall be accompanied by detailed schedules of
the assets and liabilities of Sellers (1) setting forth the amount of Net
Working Capital (as defined above) reflected in the balance sheet.

(ii) Within 30 days following the delivery of the balance sheet referred to in
(i) above, Sellers may object to the calculation of Net Working Capital or any
of the information contained in said balance sheet or accompanying schedules
which could affect the necessity or amount of any adjustment to the Purchase
Price pursuant to Section 3.2.(e) hereof. Any such objection shall be made in
writing and shall state Sellers’ determination of the amount of the Net working
capital.

(iii) In the event of a dispute or disagreement relating to the Net Working
Capital which Buyer and Sellers are unable to resolve, either party may elect to
have all such disputes or disagreements resolved by an accounting firm (the
“Third Accounting Firm”) to be mutually selected by Sellers and Buyer. The Third
Accounting Firm shall make a resolution of the balance sheet of Sellers as of
the Effective Time and the calculation of Net working capital, which shall be
final and binding for purposes of this Article 3. The Third Accounting Firm
shall be instructed to use every reasonable effort to perform its services
within 15 days of submission of the balance sheet to it and, in any case, as
soon as practicable after such submission.

(iv) The fees and expenses for the services of the Third Accounting Firm shall
be allocated between the Sellers on the one hand and the Buyer on the other hand
in the same proportion that the aggregate amount of the disputed items submitted
to the Independent Accounting Firm that is unsuccessfully disputed by each such
party (as finally determined by the Independent Accounting Firm) bears to the
total amount of such disputed items so submitted.

 

- 6 -



--------------------------------------------------------------------------------

(v) As used in this Agreement, the term “Final Closing Balance Sheet” shall mean
the balance sheet of Sellers as of the Effective Time as finally determined for
purposes of this Article 3.

3.4. Allocation of Purchase Price. The aggregate Purchase Price (including the
assumption by Buyer of the Assumed Liabilities) shall be allocated among the
Purchased Assets for tax purposes in accordance with Schedule 3.4. Sellers and
Buyer will follow and use such allocation in all tax returns, filings or other
related reports made by them to any governmental agencies. To the extent that
disclosures of this allocation are required to be made by the parties to the
Internal Revenue Service (“IRS”) under the provisions of Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any regulations there
under, Buyer and Sellers will disclose such reports to the other prior to filing
with the IRS.

4. REPRESENTATIONS AND WARRANTIES OF SELLERS AND MEMBERS

Sellers and Members, jointly and severally, make the following representations
and warranties to Buyer, each of which shall remain true and correct to and
including the Closing Date, and to the best Knowledge of Sellers, is true and
correct on the date hereof, and shall be unaffected by any investigation
heretofore or hereafter made by Buyer, or any knowledge of Buyer other than as
specifically disclosed in the Disclosure Schedules delivered to Buyer at the
time of the execution of this Agreement as such may be amended prior to Closing,
and shall survive the Closing of the transactions provided for herein. As used
herein, “Knowledge of Seller,” “Sellers’ Knowledge” or correlative terms mean,
as to a particular matter, the actual knowledge, after due inquiry, of the
following persons: William A. Irvine and Steve Micheletti.

4.1. Corporate.

4.1.(a) Organization. Each Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
formation.

4.1.(b) Corporate Power. Each Seller has all requisite power and authority to
own, operate and lease its properties, to carry on its business as and where
such is now being conducted, to enter into this Agreement and the other
documents and instruments to be executed and delivered by such Seller pursuant
hereto and to carry out the transactions contemplated hereby and thereby.

4.1.(c) Qualification. To the best of Sellers’ Knowledge, each Seller is duly
licensed or qualified to do business as a foreign company, and is in good
standing, in each jurisdiction wherein the character of the properties owned or
leased by it, or the nature of its business, makes such licensing or
qualification necessary. The states in which each Seller is licensed or
qualified to do business are listed in Schedule 4.1.(c).

4.1.(d) No Subsidiaries. Except as set forth on Schedule 4.1(d), no Seller owns
any interest in any corporation, partnership or other entity.

4.2. Authority. The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by each Seller pursuant
hereto and the

 

- 7 -



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary parties. No other or further act or proceeding on
the part of any Seller is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by a Seller pursuant
hereto or the consummation of the transactions contemplated hereby and thereby.
This Agreement constitutes, and when executed and delivered, the other documents
and instruments to be executed and delivered by each Seller pursuant hereto will
constitute, valid binding agreements of such Seller, enforceable in accordance
with their respective terms.

4.3. No Violation. To the best of Sellers’ Knowledge, and except as set forth on
Schedule 4.3, neither the execution and delivery of this Agreement or the other
documents and instruments to be executed and delivered by Sellers pursuant
hereto, nor the consummation by Sellers of the transactions contemplated hereby
and thereby (a) will violate any applicable Law or Order, (b) will require any
authorization, consent, approval, exemption or other action by or notice to any
Government Entity (including, without limitation, under any “plant-closing” or
similar law), except for applicable requirements, if any, of the Securities Act,
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), state
securities and “blue sky” laws (“Blue Sky Laws”), and the rules and regulations
there under, or (c) subject to obtaining the consents referred to in Schedule
4.3, will violate or conflict with, or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
will result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien (as defined in Section 4.12.(a)) upon any of
the assets of Sellers under, any term or provision of the Articles of
Organization or Operating Agreement of any Seller or of any contract,
commitment, understanding, arrangement, agreement or restriction of any kind or
character to which such Seller is a party or by which any Seller or any of its
assets or properties may be bound or affected.

4.4. Financial Statements. Included as Schedule 4.4 are true and complete copies
of the financial statements of Sellers consisting of (i) balance sheets of
Sellers as of December 31, 2003, 2004, and 2005, and the related statements of
income and cash flows for the years then ended (including the notes contained
therein or annexed thereto), which financial statements have been reported on,
and are accompanied by, the signed, unqualified opinions of Parker and Meltzer,
CPAs, independent auditors for Sellers for such years, and (ii) an unaudited
balance sheet of Sellers as of June 30, 2006 (the “Recent Balance Sheet”), and
the related unaudited statements of income for the six (6) months then ended and
for the corresponding period of the prior year (including the notes and
schedules contained therein or annexed thereto). All of such financial
statements (including all notes and schedules contained therein or annexed
thereto) are true, complete and accurate, have been prepared in accordance with
GAAP (except, in the case of unaudited statements, for the absence of footnote
disclosure) applied on a consistent basis, have been prepared in accordance with
the books and records of Sellers, and fairly present, in accordance with GAAP,
the assets, liabilities and financial position, the results of operations and
cash flows of Sellers as of the dates and for the years and periods indicated.
The Estimated Closing Balance Sheet and the Final Closing Balance Sheet shall be
in accordance with the specifications set forth in Article 3; the Final Closing
Balance Sheet shall be true, complete and accurate.

 

- 8 -



--------------------------------------------------------------------------------

4.5. Tax Matters.

4.5.(a) Provision For Taxes. The provision made for taxes on the Recent Balance
Sheet is sufficient for the payment of all federal, state, foreign, county,
local and other income, ad valorem, excise, profits, franchise, occupation,
property, payroll, sales, use, gross receipts and other taxes (and any interest
and penalties) and assessments, whether or not disputed at the date of the
Recent Balance Sheet, and for all years and periods prior thereto. Since the
date of the Recent Balance Sheet, Sellers have not incurred any taxes other than
taxes incurred in the ordinary course of business consistent in type and amount
with past practices of Sellers.

4.5.(b) Tax Returns Filed. Except as set forth on Schedule 4.5(b), all federal,
state, foreign, county, local and other tax returns required to be filed by or
on behalf of Sellers have been timely filed and when filed were true and correct
in all material respects, and the taxes shown as due thereon were paid or
adequately accrued. Sellers have duly withheld and paid all taxes which it is
required to withhold and pay relating to salaries and other compensation
heretofore paid to the employees of Sellers.

4.5.(c) Tax Audits. The federal and state income tax returns of Sellers have
been audited by the Internal Revenue Service and appropriate state taxing
authorities for the periods and to the extent set forth in Schedule 4.5.(c), and
no Seller has received from the Internal Revenue Service or from the tax
authorities of any state, county, local or other jurisdiction any notice of
underpayment of taxes or other deficiency which has not been paid nor any
objection to any return or report filed by Sellers. There are outstanding no
agreements or waivers extending the statutory period of limitations applicable
to any tax return or report.

4.5.(d) Consolidated Group. No Seller has ever been a member of an affiliated
group of companies that was required to file a consolidated tax return.

4.5.(e) Other. Except as set forth in Schedule 4.5.(e), Sellers have not
(i) filed any consent or agreement under Section 341(f) of the Code,
(ii) applied for any tax ruling, (iii) entered into a closing agreement with any
taxing authority, (iv) filed an election under Section 338(g) or
Section 338(h)(10) of the Code (nor has a deemed election under Section 338(e)
of the Code occurred), (v) made any payments, or been a party to an agreement
(including this Agreement) that under any circumstances could obligate it to
make payments that will not be deductible because of Section 280G of the Code,
or (vi) been a party to any tax allocation or tax sharing agreement.

4.6. Accounts Receivable. All accounts receivable of Sellers reflected on the
Recent Balance Sheet, and as incurred in the normal course of business since the
date thereof, represent arm’s length sales actually made in the ordinary course
of business; are collectible (net of the reserves shown on the Recent Balance
Sheet for doubtful accounts) in the ordinary course of business without the
necessity of commencing legal proceedings; are subject to no counterclaim or
setoff; and are not in dispute. Schedule 4.6 contains an aged schedule of
accounts receivable included in the Recent Balance Sheet. All accounts
receivable of Sellers reflected on the Final Closing Balance Sheet will
represent arm’s length sales actually made in the ordinary course of business
and will be collected (net of the reserve shown on the Final Closing Balance
Sheet for doubtful accounts) in the ordinary course of business without the
necessity of commencing legal proceedings and will be subject to no counterclaim
or set-off.

 

- 9 -



--------------------------------------------------------------------------------

4.7. Inventory. All inventory of Sellers reflected on the Recent Balance Sheet
consists of a quality and quantity usable and saleable in the ordinary course of
business, had a commercial value at least equal to the value shown on such
balance sheet and is valued in accordance with GAAP at the lower of cost (on a
LIFO basis) or market. All inventory purchased since the date of such balance
sheet consists of a quality and quantity usable and saleable in the ordinary
course of business. Except as set forth in Schedule 4.7, all inventory of
Sellers is located on premises owned or leased by Sellers as reflected in this
Agreement.

4.8. Absence of Certain Changes. Except as and to the extent set forth in
Schedule 4.8, since December 31, 2005 there has not been:

4.8.(a) No Adverse Change. Any material adverse change in the financial
condition, assets, Liabilities, business, prospects or operations of Sellers;

4.8.(b) No Damage. Any loss, damage or destruction, whether covered by insurance
or not, affecting Sellers’ business or properties;

4.8.(c) No Increase in Compensation. Other than as specified in any collective
bargaining agreement as which a Seller is a party, any increase in the
compensation, salaries or wages payable or to become payable to any employee or
agent of a Seller (including, without limitation, except as and to the extent
set forth in Schedule 4.8(c), any increase or change pursuant to any bonus,
pension, profit sharing, retirement or other plan or commitment), or any bonus
or other employee benefit granted, made or accrued;

4.8.(d) No Labor Disputes. To the Sellers’ Knowledge, any labor dispute or
disturbance, other than routine individual grievances which are not material to
the business, financial condition or results of operations of Sellers;

4.8.(e) No Commitments. Any commitment or transaction by Sellers (including,
without limitation, any borrowing or capital expenditure) other than in the
ordinary course of business consistent with past practice;

4.8.(f) No Dividends. Any declaration, setting aside, or payment of any dividend
or any other distribution in respect of Sellers’ Membership interest; any
redemption, purchase or other acquisition by Sellers of any Membership interest
of a Seller, or any security relating thereto; or any other payment to any
member of a Seller;

4.8.(g) No Disposition of Property. Any sale, lease or other transfer or
disposition of any properties or assets of Sellers, except for the sale of
inventory or rental equipment items in the ordinary course of business;

4.8.(h) No Indebtedness. Except as and to the extent set forth in Schedule
4.8(h), any indebtedness for borrowed money incurred, assumed or guaranteed by
Sellers;

 

- 10 -



--------------------------------------------------------------------------------

4.8.(i) No Liens. Except as and to the extent set forth in Schedule 4.8(i), any
Lien made on any of the properties or assets of Sellers;

4.8.(j) No Amendment of Contracts. Any entering into, amendment or termination
by Sellers of any contract, or any waiver of material rights there under, other
than in the ordinary course of business;

4.8.(k) Loans and Advances. Any loan or advance (other than advances to
employees in the ordinary course of business for travel and entertainment in
accordance with past practice) to any person including, but not limited to, any
officer, director or employee of any Seller, or any Member or Affiliate;

4.8.(l) Credit. To the Sellers’ Knowledge, any grant of credit to any customer
or distributor on terms or in amounts materially more favorable than those which
have been extended to such customer or distributor in the past, any other
material change in the terms of any credit heretofore extended, or any other
material change of any Seller’s policies or practices with respect to the
granting of credit; or

4.8.(m) No Unusual Events. To the Sellers’ Knowledge, any other event or
condition not in the ordinary course of business of the Sellers.

4.8(o) Permitted Schedule 4.8 items. Pursuant to Section 3.2(b) above, Sellers
are to deliver Net Working Capital at least equal to zero. Notwithstanding
anything to the contrary in this Agreement, including the representations and
warranties contained in this Section 4.8 and elsewhere, the parties acknowledge
and agree that Sellers are permitted to utilize working capital as they see fit
prior to and up through the Closing (including payment of Illinois use tax, and
professional fees related to this transaction) that will have an effect of
reducing Net Working Capital to zero, including without limitation, payment of
the Sellers and/or Members share of the costs described in Section 15.9(a),
estimated sales and/or use taxes for prior periods, distributions to Members and
other expenditures that may otherwise violate one or more of the
representations, warranties and covenants contained in this Agreement. Such
items shall be listed on Schedule 4.8, which schedule may be modified by Sellers
in their sole discretion up to and through Closing.

4.9. Absence of Undisclosed Liabilities. Except as and to the extent
specifically disclosed in the Recent Balance Sheet, or in Schedule 4.9, Sellers
do not have any Liabilities other than commercial liabilities and obligations
incurred since the date of the Recent Balance Sheet in the ordinary course of
business and consistent with past practice and none of which has or will have a
material adverse effect on the business, financial condition or results of
operations of Sellers. Except as and to the extent described in the Recent
Balance Sheet or in Schedule 4.9, neither Sellers nor any Member has knowledge
of any basis for the assertion against Sellers of any Liability and there are no
circumstances, conditions, happenings, events or arrangements, contractual or
otherwise, which may give rise to Liabilities, except commercial liabilities and
obligations incurred in the ordinary course of Sellers’ business and consistent
with past practice.

 

- 11 -



--------------------------------------------------------------------------------

4.10. No Litigation. To the Sellers’ Knowledge, except as set forth in Schedule
4.10 there is no Litigation pending or threatened against Sellers, its directors
(in such capacity), its business or any of its assets, nor do Sellers or any
Member know, or have grounds to know, of any basis for any Litigation. Schedule
4.10 also identifies all Litigation to which Sellers has been a party since
December 31, 2001. Except as set forth in Schedule 4.10, no Seller nor any of
such Seller’s business or assets is subject to any Order.

4.11. Compliance With Laws and Orders.

4.11.(a) Compliance. Except as set forth in Schedule 4.11.(a), to the Sellers’
Knowledge, Sellers (including each and all of its operations, practices,
properties and assets) is in compliance with all applicable Laws and Orders,
including, without limitation, those applicable to discrimination in employment,
occupational safety and health, trade practices, competition and pricing,
product warranties, zoning, building and sanitation, employment, retirement and
labor relations, product advertising and the Environmental Laws as hereinafter
defined. Except as set forth in Schedule 4.11.(a), to the Sellers’ Knowledge,
Sellers have not received notice of any violation or alleged violation of, and
is subject to no Liability for past or continuing violation of, any Laws or
Orders. All reports and returns required to be filed by Sellers with any
Government Entity have been filed, and were accurate and complete when filed.
Without limiting the generality of the foregoing, to the Sellers’ Knowledge:

(i) The operation of Sellers’ business as it is now conducted does not, nor does
any condition existing at any of the Facilities, in any manner constitute a
nuisance or other tortious interference with the rights of any person or persons
in such a manner as to give rise to or constitute the grounds for a suit,
action, claim or demand by any such person or persons seeking compensation or
damages or seeking to restrain, enjoin or otherwise prohibit any aspect of the
conduct of such business or the manner in which it is now conducted.

(ii) Each Seller has made all required payments to its unemployment compensation
reserve accounts with the appropriate governmental departments of the states
where it is required to maintain such accounts, and each of such accounts has a
positive balance.

(iii) Sellers have delivered to Buyer copies of all reports of Sellers for the
past five (5) years required under the federal Occupational Safety and Health
Act of 1970, as amended, and under all other applicable health and safety laws
and regulations. The deficiencies, if any, noted on such reports have been
corrected.

4.11.(b) Licenses and Permits. To the Sellers’ Knowledge, each Seller has all
licenses, permits, approvals, authorizations and consents of all Government
Entities and all certification organizations required for the conduct of the
business (as presently conducted and as proposed to be conducted) and operation
of the Facilities. All such licenses, permits, approvals, authorizations and
consents are described in Schedule 4.11.(b),are in full force and effect and are
assignable to Buyer in accordance with the terms hereof. Except as set forth in
Schedule 4.11.(b), to the Sellers’ Knowledge each Seller (including its
operations, properties and assets) is and has been in compliance with all such
permits and licenses, approvals, authorizations and consents.

 

- 12 -



--------------------------------------------------------------------------------

4.11.(c) Environmental Matters. The applicable Laws relating to pollution or
protection of the environment, including Laws relating to emissions, discharges,
generation, storage, releases or threatened releases of pollutants,
contaminants, chemicals or industrial, toxic, hazardous or petroleum or
petroleum-based substances or wastes (“Waste”) into the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of Waste
including, without limitation, the Clean Water Act, the Clean Air Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act and the
Comprehensive Environmental Response Compensation Liability Act (“CERCLA”), as
amended, and their state and local counterparts are herein collectively referred
to as the “Environmental Laws”. Without limiting the generality of the foregoing
provisions of this Section 4.11, to the Sellers’ Knowledge each Seller is in
full compliance with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
the Environmental Laws or contained in any regulations, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved there under. Except as set forth in Schedule 4.11.(c),
to the Sellers’ Knowledge there is no Litigation nor any demand, claim, hearing
or notice of violation pending or threatened against Sellers relating in any way
to the Environmental Laws or any Order issued, entered, promulgated or approved
there under. Except as set forth in Schedule 4.11.(c), to the best of each
Seller’s and the Members’ knowledge, there are no past, present or future
events, conditions, circumstances, activities, practices, incidents, actions,
omissions or plans which may interfere with or prevent compliance or continued
compliance with the Environmental Laws or with any Order issued, entered,
promulgated or approved there under, or which may give rise to any Liability,
including, without limitation, Liability under CERCLA or similar state or local
Laws, or otherwise form the basis of any Litigation, hearing, notice of
violation, study or investigation, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling, or the emission, discharge, release or threatened release into the
environment, of any Waste.

4.12. Title to and Condition of Properties.

4.12.(a) Marketable Title. Sellers have good and marketable title to all the
Purchased Assets, free and clear of all mortgages, liens (statutory or
otherwise), security interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, easements, covenants,
reservations, restrictions, rights-of-way, exceptions, limitations, charges or
encumbrances of any nature whatsoever (collectively, “Liens”) except those
described in Schedule 4.12.(a)(i); and, in the case of real property, Liens for
taxes not yet due or which are being contested in good faith by appropriate
proceedings (and which have been sufficiently accrued or reserved against in the
Recent Balance Sheet), municipal and zoning ordinances and easements for public
utilities, none of which interfere with the use of the property as currently
utilized (“Permitted Real Property Liens”). None of the Purchased Assets are
subject to any restrictions with respect to the transferability thereof. Sellers
have complete and unrestricted power and right to sell, assign, convey and
deliver the Purchased Assets to Buyer as contemplated hereby. At Closing, Buyer
will receive good and marketable title to all the Purchased Assets, free and
clear of all Liens of any nature whatsoever except those described in Schedule
4.12.(a)(i) (which Buyer is willing to assume) and Permitted Real Property
Liens.

 

- 13 -



--------------------------------------------------------------------------------

4.12.(b) Condition. To the Sellers’ Knowledge, all tangible assets (real and
personal) constituting Purchased Assets hereunder that are reflected on Schedule
4.4 are in good operating condition and repair, free from any defects (except
ordinary wear and tear and such minor defects as do not interfere with the use
thereof in the conduct of the normal operations of Sellers), have been
maintained consistent with the standards generally followed in the industry and
are sufficient to carry on the business of Sellers as conducted during the
preceding 12 months. All buildings, plants and other structures owned or
otherwise utilized by Sellers are in good condition and repair and have no
structural defects or defects affecting the plumbing, electrical, sewerage, or
heating, ventilating or air conditioning systems.

4.12.(c) Real Property. Schedule 1.1.(a) sets forth all real property used or
occupied by Sellers (the “Real Property”), including a description of all land.
No fact or condition exists which would prohibit or adversely affect the
ordinary rights of access to and from the Real Property from and to the existing
highways and roads and, to the Sellers’ Knowledge, there is no pending or
threatened restriction or denial, governmental or otherwise, upon such ingress
and egress.

4.12.(d) No Condemnation or Expropriation. To the Sellers’ Knowledge, neither
the whole nor any portion of the property or any other assets of Sellers is
subject to any Order to be sold or is being condemned, expropriated or otherwise
taken by any Government Entity with or without payment of compensation
therefore, nor to the best of each Seller’s and Members’ Knowledge has any such
condemnation, expropriation or taking been proposed.

4.13. Insurance. Set forth in Schedule 4.13 is a true, correct and complete list
of all fire, theft, casualty, general liability, workers’ compensation, business
interruption, environmental impairment, product liability, automobile and other
insurance policies insuring the Purchased Assets or the Business and of all life
insurance policies maintained for any officers or employees of the Business,
specifying the type of coverage, the amount of coverage, the premium, the
deductible, the insurer and the expiration date of each such policy
(collectively, the “Insurance Policies”), and all claims made under such
Insurance Policies since January 1, 2003. True, correct and complete copies of
all of the Insurance Policies have been delivered by Sellers to Buyer. The
Insurance Policies are in full force and effect and are in amounts and of a
nature which are adequate and customary for businesses similar to the Business.
All premiums due on the Insurance Policies or renewals thereof have been paid
and there is no default under any of the Insurance Policies. Except as set forth
on Schedule 4.13, Sellers have not received any notice or other communication
from any issuer of the Insurance Policies canceling or materially amending any
of the Insurance Policies, materially increasing any annual or other premiums,
deductibles or retained amounts there under, and to the best knowledge of
Sellers, no such cancellation, amendment or increase of premiums, deductibles or
retained amounts is threatened.

 

- 14 -



--------------------------------------------------------------------------------

4.14. Contracts and Commitments.

4.14.(a) Real Property Leases. Except as set forth in Schedule 1.1.(a), Sellers
have no leases of real property.

4.14.(b) Personal Property Leases. Except as set forth in Schedule 1.1.(d),
Sellers have no leases of personal property.

4.14.(c) Purchase Commitments. Except as set forth in Schedule 4.14.(c), Sellers
have no purchase commitments for inventory items or supplies that, together with
amounts on hand, constitute in excess of 6 months normal usage, or which are at
an excessive price.

4.14.(d) Sales Commitments. Except as set forth in Schedule 4.14(d), Sellers
have no sales contracts or commitments to customers except those made in the
ordinary course of business, at arm’s length, and no such contracts or
commitments are for a sales price which would result in a loss to Sellers that
is not reflected on Schedule 4.4.

4.14.(e) Contracts for Services. Except as set forth in Schedule 4.14(e),
Sellers have no agreement, understanding, contract or commitment (written or
oral) with any Member, officer, employee, agent, consultant, distributor, dealer
or franchisee that is not cancelable by Sellers on notice of not longer than 30
days without liability, penalty or premium of any nature or kind whatsoever.

4.14.(f) Powers of Attorney. No Seller has given a power of attorney, which is
currently in effect, to any person, firm or corporation for any purpose
whatsoever.

4.14.(g) Collective Bargaining Agreements. Except as set forth in Schedule
4.14.(g), Sellers are not a party to any collective bargaining agreements with
any unions, guilds, shop committees or other collective bargaining groups.
Copies of all such agreements have heretofore been delivered to Buyer.

4.14.(h) Loan Agreements. Except as set forth in Schedule 4.14.(h), Sellers are
not obligated under any loan agreement, promissory note, letter of credit, or
other evidence of indebtedness as a signatory, guarantor or otherwise.

4.14.(i) Guarantees. Except as set forth in Schedule 4.14.(i), no Seller has
guaranteed the payment or performance of any person, firm or corporation, agreed
to indemnify any person other than another Seller or act as a surety, or
otherwise agreed to be contingently or secondarily liable for the obligations of
any person other than another Seller.

4.14.(j) Contracts Subject to Renegotiation. Sellers are not a party to any
contract with any governmental body which is subject to renegotiation.

4.14.(k) Other Material Contracts. Sellers have no lease, license, contract or
commitment of any nature involving consideration or other expenditure in excess
of $50,000, or which is otherwise individually material to the operations of
Sellers, except as explicitly described in Schedule 4.14.(l).

 

- 15 -



--------------------------------------------------------------------------------

4.14.(l) No Default. To the Sellers’ Knowledge, no Seller is in default under
any lease, contract or commitment, nor has any event or omission occurred which
through the passage of time or the giving of notice, or both, would constitute a
default there under or cause the acceleration of any of Sellers’ obligations or
result in the creation of any Lien on any of the assets owned, used or occupied
by Sellers. To the Sellers’ Knowledge , no third party is in default under any
lease, contract or commitment to which Sellers are a party, nor has any event or
omission occurred which, through the passage of time or the giving of notice, or
both, would constitute a default there under or give rise to an automatic
termination, or the right of discretionary termination, thereof.

4.15. Labor Matters. Except as set forth in Schedule 4.15, no Seller has
experienced any labor disputes or any work stoppage due to labor disagreements
in connection with the Business. Except to the extent set forth in Schedule
4.15, (a) Sellers are in compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours, and is not engaged in any unfair labor practice; (b) there is
no unfair labor practice charge or complaint against Sellers pending or
threatened; (c) there is no labor strike, dispute, request for representation,
slowdown or stoppage actually pending or threatened against or affecting Sellers
nor any secondary boycott with respect to products of Sellers; (d) no question
concerning representation has been raised or is threatened respecting the
employees of Sellers; (e) no grievance which might have a material adverse
effect on Sellers, nor any arbitration proceeding arising out of or under
collective bargaining agreements, is pending and no such claim therefore exists;
and (f) there are no administrative charges or court complaints against Sellers
concerning alleged employment discrimination or other employment related matters
pending or threatened before the U.S. Equal Employment Opportunity Commission or
any Government Entity.

4.16. Employee Benefit Plans.

4.16.(a) Disclosure. Schedule 4.16.(a) contains a complete list of all
(i) incentive, bonus, commission, or deferred compensation or severance or
termination pay plans, agreements or arrangements for the benefit of employees
employed in the Business, (ii) pension, profit-sharing, stock purchase, stock
option, group life insurance, hospitalization insurance, disability, retirement
and all other employee benefit plans, agreements or arrangements, including but
not limited to any “employee benefit plan” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), for the
benefit of employees employed in the Business or (iii) fringe benefit plans,
agreements and arrangements for the benefit of employees employed in the
Business (the items referred to in (i), (ii) and (iii) above are hereinafter
referred to collectively as the “Plans”).

4.16.(b) Operation. Each of the Plans set forth on Schedule 4.16(a) that is an
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), or an “employee welfare benefit plan” (as such term is defined in
Section 3(1) of ERISA), has been operated in compliance with its written terms
and the applicable provisions of ERISA and the Code. To the extent applicable,
Sellers has heretofore delivered or made available to Buyer complete copies of
(i) each Plan, including all amendments thereto, and its related trust
agreement, if any, and summary plan description, if any, and (ii) each
collective bargaining agreement relating to each Plan.

 

- 16 -



--------------------------------------------------------------------------------

4.16.(c) Changes. Except as set forth on Schedule 4.16(a), to the knowledge of
Sellers there are no agreed upon future increases of benefit levels for
employees employed in the Business, and no increases in benefits have been
committed to by Sellers for the benefit of employees employed in the Business.
With respect to each Plan, full payment has been made of all amounts that
Sellers are required to have paid as contributions to such Plan under its terms
or under the terms of any applicable collective bargaining agreement or ERISA.

4.16.(d) Claims. There are no pending or, to the knowledge of Sellers,
threatened claims against any of the Plans or related trusts other than routine
claims by participants and beneficiaries for benefits due and owing under such
Plans.

4.17. Employment Compensation. Schedule 4.17 contains a true and correct list of
all employees to whom each Seller is paying compensation, including bonuses and
incentives, at an annual rate in excess of $50,000 for services rendered or
otherwise.

4.18. Intellectual Property. Schedule 4.18 lists all Intellectual Property of
the type described in clauses (i), (ii), (iii) or (iv) of Section 1.1.(f) in
which Sellers now have any interest, specifying whether such Intellectual
Property are owned, controlled, used or held (under license or otherwise) by
Sellers, and also indicating which of such Intellectual Property are registered;
provided that Schedule 4.18 does not list software licensed to Sellers that is
available in consumer retail stores or subject to “shrink-wrap” license
agreements. All Intellectual Property shown as registered in Schedule 4.18 have
been properly registered, all pending registrations and applications have been
properly made and filed and all annuity, maintenance, renewal and other fees
relating to registrations or applications are current. In order to conduct the
business of Sellers, as such is currently being conducted or proposed to be
conducted, Sellers do not require any Intellectual Property that it does not
already have. Sellers are not infringing and has not infringed any Intellectual
Property of another in the operation of the business of Sellers, nor is any
other person infringing the Intellectual Property of Sellers. No Seller has
granted any license or made any assignment of any Trade Right listed on Schedule
4.18, and no other person has any right to use any Trade Right owned or held by
Sellers. There is no Litigation pending or threatened to challenge any Seller’s
right, title and interest with respect to its continued use and right to
preclude others from using any Intellectual Property of Sellers. All
Intellectual Property of Sellers are valid, enforceable and in good standing,
and there are no equitable defenses to enforcement based on any act or omission
of Sellers.

4.19. Major Customers and Suppliers.

4.19.(a) Major Customers. Schedule 4.19(a) contains a list of the ten
(10) largest customers, including distributors, of each Seller for each of the
two (2) most recent fiscal years (determined on the basis of the total dollar
amount of net sales) showing the total dollar amount of net sales to each such
customer during each such year. Neither any Seller nor any Member has any
knowledge or information of any facts indicating, nor any other reason to
believe, that any of the customers listed on Schedule 4.19(a) will not continue
to be customers of the business of Sellers after the Closing at substantially
the same level of purchases as heretofore.

 

- 17 -



--------------------------------------------------------------------------------

4.19.(b) Major Suppliers. Schedule 4.19.(b) contains a list of the ten
(10) largest suppliers to each Seller for each of the two (2) most recent fiscal
years (determined on the basis of the total dollar amount of purchases) showing
the total dollar amount of purchases from each such supplier during each such
year. Neither any Seller nor any Member has any knowledge or information of any
facts indicating, nor any other reason to believe, that any of the suppliers
listed on Schedule 4.19.(b) will not continue to be suppliers to the business of
Sellers after the Closing and will not continue to supply the business with
substantially the same quantity and quality of goods at competitive prices.

4.19.(c) Dealers and Distributors. Schedule 4.19.(c) contains a list by product
line of all sales representatives, dealers, distributors and franchisees of each
Seller, together with representative copies of all sales representative, dealer,
distributor and franchise contracts and policy statements, and a description of
all substantial modifications or exceptions.

4.20. Product Warranty and Product Liability. Except as set forth in Schedule
4.20, there are no warranties, commitments or obligations with respect to the
return, repair or replacement of Products. Schedule 4.20 sets forth the
estimated aggregate annual cost to Sellers of performing warranty obligations
for customers for each of the three (3) preceding fiscal years and the current
fiscal year to the date of the Recent Balance Sheet. Schedule 4.20 contains a
description of all product liability claims and similar Litigation relating to
Products leased or sold, or services rendered, which are presently pending or
which to any Seller or any Member’s knowledge are threatened, or which have been
asserted or commenced against Sellers within the last three (3) years, in which
a party thereto either requests injunctive relief or alleges damages in excess
of $50,000 (whether or not covered by insurance). As used in this Section 4.20,
the term “Products” means any and all products currently or at any time
previously leased, distributed or sold by Sellers, or by any predecessor of
Sellers under any brand name or mark under which products are or have been
leased, distributed or sold by Sellers.

4.21. Affiliates’ Relationships to Sellers. [Intentionally left Blank].

4.22. Assets Necessary to Business. The Purchased Assets include all property
and assets (except for the Excluded Assets), tangible and intangible, and all
leases, licenses and other agreements, which are necessary to permit Buyer to
carry on, or currently used or held for use in, the Business of Sellers as
presently conducted.

4.23. No Brokers or Finders. Except as set forth on Schedule 4.23, neither
Sellers nor any of its directors, officers, employees, Members or agents have
retained, employed or used any broker or finder in connection with the
transactions provided for herein or the negotiation thereof.

4.24. Disclosure. No representation or warranty by Sellers and/or the Members in
this Agreement, nor any statement, certificate, schedule, document or exhibit
hereto furnished or to be furnished by or on behalf of Sellers or Members
pursuant to this Agreement or in connection with transactions contemplated
hereby, contains or shall contain any untrue statement of material fact or omits
or shall omit a material fact necessary to make the statements contained therein
not misleading. All statements and information contained in any

 

- 18 -



--------------------------------------------------------------------------------

certificate, instrument, Disclosure Schedule or document delivered by or on
behalf of Sellers and/or Members shall be deemed representations and warranties
by Sellers and the Members. Without limiting the foregoing, Sellers represents
and warrants that the information relating to Sellers supplied by Sellers for
inclusion in any report, registration statement or definitive proxy statement to
be filed by Buyer with the Securities and Exchange Commission (the “SEC”) will
not, as of the date provided to Buyer, contain any statement which is false or
misleading with respect to any material fact, or omit to state any material fact
required to be stated therein or necessary in order to make the statement
therein not false or misleading.

5. REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer makes the following representations and warranties to Sellers, each of
which is true and correct on the date hereof, shall remain true and correct to
and including the Closing Date, shall be unaffected by any investigation
heretofore or hereafter made by Sellers or any notice to Sellers, and shall
survive the Closing of the transactions provided for herein.

5.1. Corporate.

5.1.(a) Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

5.1.(b) Corporate Power. Buyer has all requisite corporate power to enter into
this Agreement and the other documents and instruments to be executed and
delivered by Buyer and to carry out the transactions contemplated hereby and
thereby.

5.2. Authority. The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the Board of Directors and the shareholders of Buyer. No
other corporate act or proceeding on the part of Buyer is necessary to authorize
this Agreement or the other documents and instruments to be executed and
delivered by Buyer pursuant hereto or the consummation of the transactions
contemplated hereby and thereby. This Agreement constitutes, and when executed
and delivered, the other documents and instruments to be executed and delivered
by Buyer pursuant hereto will constitute, valid and binding agreements of Buyer,
enforceable in accordance with their respective terms, except as such may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally, and by general equitable principles.

5.3. No Brokers or Finders. Neither Buyer nor any of its directors, officers,
employees or agents have retained, employed or used any broker or finder in
connection with the transactions provided for herein or the negotiation thereof.

5.4. Disclosure. No representation or warranty by Buyer in this Agreement, nor
any statement, certificate, schedule, document or exhibit hereto furnished or to
be furnished by or on behalf of Buyer pursuant to this Agreement or in
connection with transactions contemplated hereby, contains or shall contain any
untrue statement of material fact or omits or shall omit a material fact
necessary to make the statements contained therein not misleading. Without

 

- 19 -



--------------------------------------------------------------------------------

limiting the foregoing, Buyer represents and warrants that the information
relating to Buyer in each report, registration statement and definitive proxy
statement filed by Buyer with the SEC will not, as of the effective date of such
report, registration statement or definitive proxy statement (or any amendment
or supplement thereto on the date of such filing and as so amended or
superseded), contain any statement which, at such time and in light of the
circumstances under which it is made, is false or misleading with respect to any
material fact, or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not false or
misleading.

6. EMPLOYEES - EMPLOYEE BENEFITS

6.1. Affected Employees. “Affected Employees” shall mean employees of Sellers
who are employed by Buyer immediately after the Closing.

6.2. Retained Responsibilities. Sellers agree to satisfy, or cause its insurance
carriers to satisfy, all claims for benefits, whether insured or otherwise
(including, but not limited to, workers’ compensation, life insurance, medical
and disability programs), under Sellers’ employee benefit programs brought by,
or in respect of, Affected Employees and other employees and former employees of
Sellers, which claims arise out of events occurring on or prior to the Closing
Date, in accordance with the terms and conditions of such programs or applicable
workers’ compensation statutes without interruption as a result of the
employment by Buyer of any such employees after the Closing Date.

6.3. Payroll Tax. Sellers agree to make a clean cut-off of payroll and payroll
tax reporting with respect to the Affected Employees paying over to the federal,
state and city governments those amounts respectively withheld or required to be
withheld for periods ending on or prior to the Effective Time. Sellers also
agrees to issue, by the date prescribed by IRS Regulations, Forms W-2 for wages
paid through the Effective Time. Except as set forth in this Agreement, Buyer
shall be responsible for all payroll and payroll tax obligations after the
Effective Time for Affected Employees.

6.4. Termination Benefits. Buyer shall be solely responsible for, and shall pay
or cause to be paid, severance payments and other termination benefits, if any,
to Affected Employees who may become entitled to such benefits by reason of any
events occurring after Closing. If any action on the part of Sellers prior to
the Closing, or if the sale to Buyer of the business and assets of Sellers
pursuant to this Agreement or the transactions contemplated hereby, or if the
failure by Buyer to hire as a permanent employee of Buyer any employee of
Sellers, shall directly or indirectly result in any Liability (i) for severance
payments or termination benefits or (ii) by virtue of any state, federal or
local “plant-closing” or similar law, such Liability shall be the sole
responsibility of Sellers, and Sellers and Members shall, jointly and severally,
indemnify and hold harmless Buyer against such Liability.

6.5. Employee Benefit Plans.

6.5.(a) Defined Contribution Plans. Following the Closing, Sellers shall vest
and make non-forfeitable as of the Closing Date the interest of each Affected
Employee in each such defined contribution plan.

 

- 20 -



--------------------------------------------------------------------------------

6.5.(b) Defined Benefit Plans. Following the Closing, Sellers shall vest and
make non-forfeitable the accrued benefit of each Affected Employee. For purposes
of this Section, the accrued benefit of each Affected Employee will, for
purposes of benefits earned, be determined at the Closing Date and for all other
purposes, including subsidies payable on early retirement and death of an
Affected Employee prior to commencement of benefits, based on the combined pre-
and post-Closing Date service rendered to Sellers and Buyer and the age at
termination from the service of Buyer and shall be computed on a basis no less
favorable than that provided by the defined benefit plan of Sellers covering
each Affected Employee as it existed on the Closing Date.

6.5.(c) Delivery of Records. Sellers shall deliver to Buyer not less than 10
days prior to the Closing Date, with respect to each Employee Plan/Agreement,
information adequate to determine the liability there under, whether or not
contingent, to any Affected Employee or other employee or former employee who is
or was employed by Sellers and with respect to whom Buyer may have any
liability, and any beneficiary or dependent of any such Affected Employee,
employee or former employee, together with data, records and other documentation
adequate to determine the existence and amount of such liability. Delivery of
such data, records and other documentation shall be made in machine readable
form, if existing, and shall be made by Sellers or any other person at the time
providing or who has provided services with respect to the Employee
Plan/Agreement. Sellers or persons designated by Sellers prior to the Closing
Date will have reasonable access after the Closing Date to such items.

6.5.(d) No Third-Party Rights. Nothing in this Agreement, express or implied, is
intended to confer upon any of Sellers’ employees, former employees, collective
bargaining representatives, job applicants, any association or group of such
persons or any Affected Employees any rights or remedies of any nature or kind
whatsoever under or by reason of this Agreement, including, without limitation,
any rights of employment.

7. COVENANTS

7.1. Employment and Noncompetition Agreement. At the Closing, Sellers shall
cause to be delivered to Buyer Employment and Noncompetition Agreements,
substantially in the form of Exhibit C hereto, duly executed by William Irvine,
Steven Micheletti (Irvine and Michelleti are hereby referred to as the
“Principal Members”), and Bruce Bonesteel, Paul Lacure, J. Christopher Moser,
Jeffrey Bates, Neal Douglas, Douglas Gietl, Kenneth Rogers (collectively
referred to as the “Additional Members”).

7.2. Employees. At the Closing, Sellers shall cause substantially all of the
employees of the Sellers as of the date of Closing to become employees of the
Buyer (the “Employees”).

7.3. Noncompetition. Subject to the Closing, and as an inducement to Buyer to
execute this Agreement and complete the transactions contemplated hereby, and in
order to preserve the goodwill associated with the business of Sellers being
acquired pursuant to this Agreement, and in addition to and not in limitation of
any covenants contained in any agreement executed and delivered pursuant to
Section 7.1 hereof, each Principal Member and Additional Member hereby covenant
and agree that for a period of two (2) years for each Principal Member, and for
a period of one (1) year for each Additional Member, from the later of the
Closing Date

 

- 21 -



--------------------------------------------------------------------------------

or the date upon which they are no longer employed by Buyer, they will not,
directly or indirectly:

(i) engage in, continue in or carry on any business which competes with the
Business or is substantially similar thereto, including owning or controlling
any financial interest in any corporation, partnership, firm or other form of
business organization which is so engaged;

(ii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now or becomes a competitor of Buyer in any aspect with respect to the
Business including, but not limited to, advertising or otherwise endorsing the
products of any such competitor; soliciting customers or otherwise serving as an
intermediary for any such competitor; loaning money or rendering any other form
of financial assistance to or engaging in any form of business transaction on
other than an arm’s length basis with any such competitor;

(iii) hire, offer to hire, or solicit for employment any person who, at any time
during such one (1) year period, has been an employee of Buyer engaged in the
Business, without the prior consent of Buyer, until such person has been
separated from employment by the Buyer for at least 180 days; or

(iv) engage in any practice the purpose of which is to evade the provisions of
this covenant not to compete or to commit any act which adversely affects the
Business, Purchased Assets or Assumed Liabilities;

provided, however, that the foregoing shall not prohibit the ownership of
securities of corporations which are listed on a national securities exchange or
traded in the national over-the-counter market in an amount which shall not
exceed 5% of the outstanding shares of any such corporation. The parties agree
that the geographic scope of this covenant not to compete shall extend
throughout the United States. The parties agree that Buyer may sell, assign or
otherwise transfer this covenant not to compete, in whole or in part, to any
person, corporation, firm or entity that purchases all or part of the business
or the Purchased Assets being acquired by Buyer hereunder. In the event a court
of competent jurisdiction determines that the provisions of this covenant not to
compete are excessively broad as to duration, geographical scope or activity, it
is expressly agreed that this covenant not to compete shall be construed so that
the remaining provisions shall not be affected, but shall remain in full force
and effect, and any such over broad provisions shall be deemed, without further
action on the part of any person, to be modified, amended and/or limited, but
only to the extent necessary to render the same valid and enforceable in such
jurisdiction.

7.4. Confidential Information. No Seller nor any Member shall at any time
subsequent to the Closing, except as explicitly requested by Buyer, use for any
purpose, disclose to any person, or keep or make copies of documents, tapes,
discs, programs or other information storage media (“records”) containing, any
confidential information concerning the Business, the Purchased Assets, or the
Assumed Liabilities, all such information being deemed to be transferred to the
Buyer hereunder. For purposes hereof, “confidential information” shall

 

- 22 -



--------------------------------------------------------------------------------

mean and include, without limitation, all Intellectual Property in which Sellers
have an interest, all customer and vendor lists and related information, all
information concerning Sellers’ processes, products, costs, prices, sales,
marketing and distribution methods, properties and assets, liabilities,
finances, employees, all privileged communications and work product, and any
other information not previously disclosed to the public directly by Sellers.
The foregoing provisions shall not apply to any information which is an
“Excluded Asset” as defined in Section 1.2, or which relates solely to one or
more Excluded Assets. If at any time after Closing any Seller or any Member
should discover that it is in possession of any records containing the
confidential information of Buyer, then the party making such discovery shall
immediately turn such records over to Buyer, which shall upon request make
available to the surrendering party any information contained therein which is
not confidential information. Each Seller and each Member severally agree that
they will not assert a waiver or loss of confidential or privileged status of
the information based upon such possession or discovery. Sellers hereby consent
to Buyer’s consultation with legal, accounting and other professional advisors
to Sellers concerning advice rendered to Sellers prior to the Closing regarding
the Business, the Purchased Assets or the Assumed Liabilities, excluding,
however, the negotiation and drafting of this Agreement and the transactions
entered into pursuant hereto.

7.5. Product Liability Matters. At or prior to the Closing, Sellers at its
expense shall cause Buyer to be named as an additional insured under each of its
occurrence-type policy or policies of insurance insuring against claims for
personal injury and property damage arising out of or resulting from any
products leased or sold by Sellers prior to the Closing Date. At the Closing,
Sellers shall deliver to Buyer one or more certificates of insurance evidencing
that the insurance to be obtained by it pursuant to this Section is in effect
and providing for notification to Buyer at least ten (10) days prior to the
effective date of any termination or cancellation of such insurance.

8. FURTHER COVENANTS OF SELLERS AND MEMBERS

Sellers and Members covenant and agree as follows:

8.1. Access to Information and Records.

During the period prior to the Closing:

8.1.(a) Information. Sellers shall, and shall cause its officers, employees,
agents, independent accountants and advisors to, furnish to Buyer, its officers,
employees, agents, independent accountants and advisors, at reasonable times and
places, all information in their possession concerning Sellers as may be
requested, and give such persons access to all of the properties, books,
records, contracts and other documents of or pertaining to Sellers that Sellers
or its officers, employees, agents, independent accountants or advisors shall
have in their custody.

8.1.(b) Access. With the prior consent of Sellers in each instance (which
consent shall not be unreasonably withheld), Buyer and its officers, employees,
agents, independent accountants and advisors, shall have access to vendors,
customers, and others having business dealings with Sellers for the purpose of
performing Buyer’s due diligence investigation.

 

- 23 -



--------------------------------------------------------------------------------

8.2. Conduct of Business Pending the Closing.

From the date hereof until the Closing, except as otherwise approved in writing
by the Buyer or disclosed on Schedule 4.8:

8.2.(a) No Changes. Sellers will carry on its business diligently and in the
same manner as heretofore and will not make or institute any material changes in
its methods of purchase, sale, management, accounting or operation.

8.2.(b) Maintain Organization. Sellers will take such action as may be necessary
to maintain, preserve, renew and keep in favor and effect the existence, rights
and franchises of Sellers and will use its best efforts to preserve the business
organization of Sellers intact, to keep available to Buyer the present officers
and employees, and to preserve for Buyer its present relationships with
suppliers and customers and others having business relationships with Sellers.

8.2.(c) No Breach. Sellers and Members will not do or omit any act, or permit
any omission to act, which may cause a breach of any material contract,
commitment or obligation, or any material breach of any representation,
warranty, covenant or agreement made by Sellers and/or the Members herein, or
which would have required disclosure on Schedule 4.8 had it occurred after
December 31, 2005 and prior to the date of this Agreement.

8.2.(d) No Material Contracts. Except as set forth on Schedule 8.2.(d), no
contract or commitment will be entered into, and no purchase of materials or
supplies and no sale of goods or services (real, personal, or mixed, tangible or
intangible) will be made, by or on behalf of Sellers, except contracts,
commitments, purchases or sales which are in the ordinary course of business and
consistent with past practice, are not material to Sellers (individually or in
the aggregate) and would not have been required to be disclosed in the
Disclosure Schedule had they been in existence on the date of this Agreement.

8.2.(e) No Corporate Changes. Sellers shall not amend its Articles of
Organization or Operating Agreement or make any changes in authorized or issued
membership interests.

8.2.(f) Maintenance of Insurance. Sellers shall maintain all of the insurance in
effect as of the date hereof and shall procure such additional insurance as
shall be reasonably requested by Buyer.

8.2.(g) Maintenance of Property. Sellers shall use, operate, maintain and repair
all property of Sellers in a normal business manner.

8.2.(h) Interim Financials. Sellers will provide Buyer with interim monthly
financial statements and other management reports as and when they are
available.

 

- 24 -



--------------------------------------------------------------------------------

8.2.(i) No Negotiations. No Seller nor any Member will directly or indirectly
(through a representative or otherwise) solicit or furnish any information to
any prospective buyer, commence, or conduct presently ongoing, negotiations with
any other party or enter into any agreement with any other party concerning the
sale of Sellers, Sellers’ assets or business or any part thereof or any equity
securities of Sellers (an “acquisition proposal”), and Sellers and Members shall
immediately advise Buyer of the receipt of any acquisition proposal.

8.3. Consents. Sellers and Members will use their best efforts prior to Closing
to obtain all consents necessary for the consummation of the transactions
contemplated hereby.

8.4. Other Action. Sellers and Members shall use their best efforts to cause the
fulfillment at the earliest practicable date of all of the conditions to the
parties’ obligations to consummate the transactions contemplated in this
Agreement.

8.5. Disclosure. Sellers and Members shall have a continuing obligation to
promptly notify Buyer in writing with respect to any matter hereafter arising or
discovered which, if existing or known at the date of this Agreement, would have
been required to be set forth or described in the Disclosure Schedule, but no
such disclosure shall cure any breach of any representation or warranty which is
inaccurate.

9. ADDITIONAL AGREEMENTS

9.1. Prospectus/Proxy Statement; Special Meeting.

9.1.(a) Registration Statement. As soon as is reasonably practicable after
receipt by Buyer from Sellers of all financial and other information relating to
Sellers as Buyer may reasonably request for its preparation, Buyer shall prepare
and file with the SEC, and with all other applicable regulatory bodies, proxy
materials for the purpose of soliciting proxies from shareholders of Buyer to
vote in favor of the adoption of this Agreement and the approval of the
transactions contemplated hereby, (collectively, (“Buyer Shareholder Approval”).
Such proxy materials shall be in the form of a prospectus/proxy statement to be
used for the purpose of soliciting such proxies from shareholders of Buyer and
also for the purpose of issuing the Oakmont Common Stock to Sellers, if elected
by Sellers, as part of the Stock Consideration (the “Prospectus/Proxy
Statement”). Sellers shall furnish to Buyer all information concerning Sellers
as Buyer may reasonably request. Sellers and its counsel shall be given an
opportunity to review and comment on the Proxy Statement prior to its filing
with the SEC. Buyer, with the assistance of Sellers, shall promptly respond to
any SEC comments on the Proxy Statement and shall otherwise use reasonable best
efforts to cause the Proxy Statement to be declared effective as promptly as
practicable. Buyer shall also take any and all such actions to satisfy the
requirements of the Securities Act and the Exchange Act. Prior to the Closing
Date, Buyer shall use its reasonable best efforts to cause the shares of Oakmont
Common Stock to be issued to Sellers hereunder to be registered or qualified
under Blue Sky Laws of each of the states and territories of the United States
in which Buyer determines necessary, and to take any other such actions which
may be necessary to enable the Oakmont Common Stock to be issued in each such
jurisdiction.

 

- 25 -



--------------------------------------------------------------------------------

9.1.(b) Cooperation. Sellers shall cause their officers, executives, directors,
employees and personnel to support the marketing of any securities by Buyer
(including, without limitation, the participation by such individuals in “road
shows”) to the extent requested by Buyer.

9.1.(c) Prospectus/Proxy Statement. As soon as practicable, Buyer shall
distribute the Prospectus/Proxy Statement to the shareholders of Buyer and,
pursuant thereto, shall call a special meeting of its shareholders (the “Special
Meeting”) in accordance with the General Corporation Law of the State of
Delaware (“DGCL”) and, subject to the other provisions of this Agreement,
solicit proxies from such holders to vote in favor of the adoption of this
Agreement and the approval of the transactions contemplated hereby and the other
matters presented to the shareholders of Buyer for approval or adoption at the
Special Meeting.

9.1.(d) Compliance. Buyer shall comply with all applicable provisions of and
rules under the Exchange Act and all applicable provisions of the DGCL in the
solicitation of proxies, and the calling and holding of the Special Meeting.
Without limiting the foregoing, Sellers shall ensure that the Prospectus/Proxy
Statement does not, as of the date on which it is distributed to the
shareholders of Buyer, and as of the date of the Special Meeting, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading (provided that Buyer shall not be responsible for
the accuracy or completeness of any information relating to Sellers or any other
information furnished by Sellers for inclusion in the Prospectus/Proxy
Statement).

9.1.(e) Approval. Buyer, acting through its Board of Directors, shall include in
the Prospectus/Proxy Statement the recommendation of its Board of Directors that
shareholders of Buyer vote in favor of the adoption of this Agreement and the
approval of the transactions contemplated hereby, and shall otherwise use
reasonable best efforts to obtain the Buyer Shareholder Approval.

9.2. Form 8-K. At least five (5) days prior to Closing, Buyer shall prepare a
draft Form 8-K announcing the Closing, together with, or incorporating by
reference, the financial statements prepared by Sellers and its accountant, and
such other information that may be required to be disclosed with respect to the
transactions contemplated hereby or in any report or form to be filed with the
SEC (“Transaction Form 8-K”), which shall be in a form reasonably acceptable to
Sellers and in a format acceptable for EDGAR filing. Prior to Closing, Buyer and
Sellers shall prepare the press release announcing the consummation of the
transactions contemplated hereunder (“Press Release”). Simultaneously with the
Closing, Buyer shall file the Transaction Form 8-K with the SEC and distribute
the Press Release.

9.3. Required Information. In connection with the preparation of the Transaction
Form 8-K and Press Release, and for such other reasonable purposes, Sellers and
Buyer each shall, upon request by the other, furnish the other with all
information concerning themselves, their respective directors, officers,
shareholders and Members and such other matters as may be reasonably necessary
or advisable in connection with the transactions contemplated hereby, or

 

- 26 -



--------------------------------------------------------------------------------

any other statement, filing, notice or application made by or on behalf of
Sellers and Buyer to any third party and/or any Government Entity in connection
with the transactions contemplated hereby.

9.4. Public Disclosure. From the date of this Agreement until Closing or
termination, the parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
transactions governed by it, and no party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transaction without the prior consent of Buyer (in the case of Sellers and the
Members) or Sellers (in the case of Buyer), except as required by any legal
requirement or by the rules and regulations of, or pursuant to any agreement of
a stock exchange or trading system. Neither party will unreasonably withhold
approval from the others with respect to any press release or public
announcement. If any party determines with the advice of counsel that it is
required to make this Agreement and the terms of the transaction public or
otherwise issue a press release or make public disclosure with respect thereto,
it shall, at a reasonable time before making any public disclosure, consult with
the other party regarding such disclosure, seek such confidential treatment for
such terms or portions of this Agreement or the transaction as may be reasonably
requested by the other party and disclose only such information as is legally
compelled to be disclosed. This provision will not apply to communications by
any party to its counsel, accountants and other professional advisors.
Notwithstanding the foregoing, the parties hereto agree that Buyer will prepare
and file a Current Report on Form 8-K pursuant to the Exchange Act to report the
execution of this Agreement and that any language included in such Current
Report shall be deemed to have been approved by Sellers.

9.5. No Securities Transactions. No Seller nor any Member or any of their
affiliates, directly or indirectly, shall engage in any transactions involving
the securities of Buyer prior to the time of the making of a public announcement
of the transactions contemplated by this Agreement. The Sellers shall use its
reasonable best efforts to require each of its officers, directors, employees,
agents and representatives to comply with the foregoing requirement.

10. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

Each and every obligation of Buyer to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of each of the following
conditions:

10.1. Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Sellers and Members in this Agreement,
and the statements contained in the Disclosure Schedule or in any instrument,
list, certificate or writing delivered by Sellers pursuant to this Agreement,
shall be true and correct in all material respects when made and shall be true
and correct in all material respects at and as of the Closing Date as though
such representations and warranties were made or given on and as of the Closing
Date, except for any changes permitted by the terms of this Agreement or
consented to in writing by Buyer.

10.2. Compliance With Agreement. Sellers and Members shall have in all material
respects performed and complied with all of their agreements and obligations
under this Agreement which are to be performed or complied with by them prior to
or on the Closing Date, including the delivery of the closing documents
specified in Section 13.1.

 

- 27 -



--------------------------------------------------------------------------------

10.3. Absence of Litigation. No Litigation shall have been commenced or
threatened against Buyer, Sellers or any of the affiliates, officers or
directors of any of them, with respect to the transactions contemplated hereby,
which, in the reasonable judgment of counsel to either Sellers or Buyer, could
have a material adverse effect on Sellers’ or Buyer’s business, financial
condition, prospects, assets or operations, or prevent consummation of the
transactions contemplated hereby.

10.4. Consents and Approvals. All approvals, consents and waivers of
governmental bodies, lenders, lessors and other third parties that are required
to effect the transactions contemplated hereby shall have been received, and
executed counterparts thereof shall have been delivered to Buyer not less than
two business days prior to the Closing. Notwithstanding the foregoing, receipt
of the consent of any third party to the assignment of a Contract which is not
(and is not required to be) disclosed in the Disclosure Schedule shall not be a
condition to Buyer’s obligation to close, provided that the aggregate of all
such Contracts does not represent a material portion of Sellers’ sales or
expenditures. After the Closing, Sellers and Members will continue to use their
best effects to obtain any such consents or approvals, and no Seller nor any
Member shall hereby be relieved of any liability hereunder for failure to
perform any of their respective covenants or for the inaccuracy of any
representation or warranty.

10.5. Estoppel Certificates. Sellers shall have delivered to Buyer on or prior
to the Closing Date an estoppel certificate or status letter from the landlord
under each lease of real property which estoppel certificate or status letter
will certify (i) the lease is valid and in full force and effect; (ii) the
amounts payable by Sellers under the lease and the date to which the same have
been paid; (iii) whether there are, to the knowledge of said landlord, any
defaults thereunder, and, if so, specifying the nature thereof; and (iv) that
the transactions contemplated by this Agreement will not constitute default
under the lease and that the landlord consents to the assignment of the lease to
Buyer.

10.6. Corporate Approval. The Board of Directors of Buyer shall have duly
approved this Agreement and all transactions contemplated hereby, and Buyer
shall obtain the Buyer Shareholder Approval from its shareholders.

10.7. Due Diligence. Buyer shall have completed its due diligence investigation
of Sellers to Buyer’s complete satisfaction.

10.8. Audit. Buyer’s Accountants shall have completed an audit of the financial
statements of Sellers consisting of (i) balance sheets of Sellers as of
December 31, 2003, 2004, and 2005, and the related statements of income and cash
flows for the years then ended (including the notes contained therein or annexed
thereto).

10.9. Absence of Changes. No material adverse change in the Business, financial
condition, prospects, assets or operation of Sellers shall have occurred from
the date of the Recent Balance Sheet until the Closing.

 

- 28 -



--------------------------------------------------------------------------------

10.10. Employees. Substantially all of the Employees shall have accepted
employment with the Buyer.

11. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS

Each and every obligation of Sellers and Members to be performed on the Closing
Date shall be subject to the satisfaction prior to or at the Closing of the
following conditions:

11.1. Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Buyer in this Agreement shall be true and
correct in all material respects when made and shall be true and correct in all
material respects at and as of the Closing Date as though such representations
and warranties were made or given on and as of the Closing Date.

11.2. Compliance With Agreement. Buyer shall have in all material respects
performed and complied with all of Buyer’s agreements and obligations under this
Agreement which are to be performed or complied with by Buyer prior to or on the
Closing Date, including the delivery of the closing documents specified in
Section 13.2.

11.3. Absence of Litigation. No Litigation shall have been commenced or
threatened, and no investigation by any Government Entity shall have been
commenced, against Buyer, Sellers or any of the affiliates, officers or
directors of any of them, with respect to the transactions contemplated hereby;
provided that the obligations of Sellers shall not be affected unless there is a
reasonable likelihood that as a result of such action, suit, proceeding or
investigation Sellers will be unable to retain substantially all the
consideration to which it is entitled under this Agreement.

12. INDEMNIFICATION

12.1. By Sellers and Members. Subject to the limitations, terms and conditions
of this Article 12, each Seller and each Member, jointly and severally, hereby
agree to compensate, indemnify, defend and hold harmless Buyer, and its
directors, officers, employees and controlled and controlling persons
(hereinafter “Buyer’s Affiliates”), from and against all Claims asserted
against, resulting to, imposed upon, or incurred by Buyer, Buyer’s Affiliates or
the business and assets transferred to Buyer pursuant to this Agreement,
directly or indirectly, by reason of, arising out of or resulting from:

(i) the inaccuracy, misrepresentation or breach of any representation or
warranty of any Seller or any Member contained in or made pursuant to this
Agreement;

(ii) the breach of any covenant of any Seller or any Member contained in this
Agreement;

(iii) the breach of any agreement of any Seller or any Member contained or
referenced in this Agreement;

 

- 29 -



--------------------------------------------------------------------------------

(iv) any Claim brought by or on behalf of any broker or finder retained,
employed or used by any Seller or any of its directors, officers, employees,
Members or agents in connection with the transactions provided for herein or the
negotiation thereof, whether or not disclosed herein;

(v) any Claim arising as a result of any undisclosed liabilities of the Business
or Sellers; or

(vi) any Claim of or against Sellers, the Purchased Assets or the Business not
specifically assumed by Buyer pursuant hereto;

provided, however, that not withstanding anything to the contrary in this
Agreement, each Member’s aggregate liability pursuant to this Agreement shall be
limited to his, her or proceeds received from the transactions contemplated
hereunder, net of all federal, state or local income taxes paid with respect to
the transactions contemplated hereby.

As used in this Article 12, the term “Claim” shall include (i) all Liabilities;
(ii) all losses, deficiencies, damages (including, without limitation,
consequential damages), judgments, awards, penalties and settlements; (iii) all
demands, claims, suits, actions, causes of action, proceedings and assessments,
whether or not ultimately determined to be valid; and (iv) all costs and
expenses (including, without limitation, interest (including prejudgment
interest in any litigated or arbitrated matter), court costs and fees and
expenses of attorneys and expert witnesses) of investigating, defending or
asserting any of the foregoing or of enforcing this Agreement.

12.2. By Buyer. Subject to the limitations, terms and conditions of this Article
12, Buyer hereby agrees to indemnify, defend and hold harmless Sellers, its
directors, officers, employees and controlling persons, and each Member from and
against all Claims asserted against, resulting to, imposed upon or incurred by
any such person, directly or indirectly, by reason of or resulting from (a) the
inaccuracy or breach of any representation or warranty of Buyer contained in or
made pursuant to this Agreement (regardless of whether such breach is deemed
“material”); (b) the breach of any covenant of Buyer contained in this Agreement
(regardless of whether such breach is deemed “material”); or (c) all Claims of
or against Sellers specifically assumed by Buyer pursuant hereto.

12.3. Indemnification of Third-Party Claims. The following provisions shall
apply to any Claim subject to indemnification which is (i) a suit, action or
arbitration proceeding filed or instituted by any third party, or (ii) any other
form of proceeding or assessment instituted by any Government Entity:

12.3.(a) Notice and Defense. The party or parties to be indemnified (whether one
or more, the “Indemnified Party”) will give the party from whom indemnification
is sought (the “Indemnifying Party”) prompt written notice of any such Claim,
and the Indemnifying Party will undertake the defense thereof by representatives
chosen by it. The assumption of defense shall constitute an admission by the
Indemnifying Party of its indemnification obligation hereunder with respect to
such Claim, and its undertaking to pay directly all costs, expenses, damages,
judgments, awards, penalties and assessments incurred in

 

- 30 -



--------------------------------------------------------------------------------

connection therewith. Failure to give such notice shall not affect the
Indemnifying Party’s duty or obligations under this Article 12, except to the
extent the Indemnifying Party is prejudiced thereby. So long as the Indemnifying
Party is defending any such Claim actively and in good faith, the Indemnified
Party shall not settle such Claim. The Indemnified Party shall make available to
the Indemnifying Party or its representatives all records and other materials
required by them and in the possession or under the control of the Indemnified
Party, for the use of the Indemnifying Party and its representatives in
defending any such Claim, and shall in other respects give reasonable
cooperation in such defense.

12.3.(b) Failure to Defend. If the Indemnifying Party, within a reasonable time
after notice of any such Claim, fails to defend such Claim actively and in good
faith, the Indemnified Party will (upon further notice) have the right to
undertake the defense, compromise or settlement of such Claim or consent to the
entry of a judgment with respect to such Claim, on behalf of and for the account
and risk of the Indemnifying Party, and the Indemnifying Party shall thereafter
have no right to challenge the Indemnified Party’s defense, compromise,
settlement or consent to judgment.

12.3.(c) Indemnified Party’s Rights. Anything in this Article 12 to the contrary
notwithstanding, (i) if there is a reasonable probability that a Claim may
materially and adversely affect the Indemnified Party other than as a result of
money damages or other money payments, the Indemnified Party shall have the
right to defend, compromise or settle such Claim, and (ii) the Indemnifying
Party shall not, without the written consent of the Indemnified Party, settle or
compromise any Claim or consent to the entry of any judgment which does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party of a release from all Liability in respect of
such Claim.

12.4. Payment. The Indemnifying Party shall promptly pay the Indemnified Party
any amount due under this Article 12, which payment may be accomplished in whole
or in part, at the option of the Indemnified Party, by the Indemnified Party
setting off any amount owed to the Indemnifying Party by the Indemnified Party.
To the extent set-off is made by an Indemnified Party in satisfaction or partial
satisfaction of an indemnity obligation under this Article 12 that is disputed
by the Indemnifying Party, upon a subsequent determination by final judgment not
subject to appeal that all or a portion of such indemnity obligation was not
owed to the Indemnified Party, the Indemnified Party shall pay the Indemnifying
Party the amount which was set off and not owed together with interest from the
date of set-off until the date of such payment at an annual rate equal to the
prime lending rate then being published by money center banks. Upon judgment,
determination, settlement or compromise of any third party Claim, the
Indemnifying Party shall pay promptly on behalf of the Indemnified Party, and/or
to the Indemnified Party in reimbursement of any amount theretofore required to
be paid by it, the amount so determined by judgment, determination, settlement
or compromise and all other Claims of the Indemnified Party with respect
thereto, unless in the case of a judgment an appeal is made from the judgment.
If the Indemnifying Party desires to appeal from an adverse judgment, then the
Indemnifying Party shall post and pay the cost of the security or bond to stay
execution of the judgment pending appeal. Upon the payment in full by the
Indemnifying Party of such amounts, the Indemnifying Party shall succeed to the
rights of such Indemnified Party, to the extent not waived in settlement,
against the third party who made such third party Claim.

 

- 31 -



--------------------------------------------------------------------------------

12.5. Indemnification for Environmental Matters.

12.5.(a) Indemnification. Without limiting the generality of the foregoing, each
Seller and each Member, jointly and severally (hereinafter collectively referred
to in this Section 12.5 jointly and severally as “Sellers”), agree to indemnify,
reimburse, hold harmless and defend Buyer for, from, and against all Claims
asserted against, imposed on, or incurred by Buyer, directly or indirectly, in
connection with any pollution, threat to the environment, or exposure to, or
manufacture, processing, distribution, use, treatment, generation, transport or
handling, disposal, emission, discharge, storage or release of Waste that (A) is
related in any way to Sellers’ operation or occupancy of the business,
properties and assets being transferred to Buyer, and (B) occurred, existed, or
arose out of conditions or circumstances that existed or were caused on or
before the Closing Date and during the term of the relevant Real Property
Leases.

12.5.(b) Transfers of Permits. Sellers agree to indemnify, reimburse, defend,
and hold harmless Buyer from, for and against all demands, claims, actions or
causes of action arising from or in connection with the operation of the
Purchased Assets by Buyer in the absence of a permit required by law, subsequent
to the Closing Date and prior to transfer to the Buyer of any permits currently
applicable to the Purchased Assets.

12.6. Limitations on Indemnification. Except for any willful or knowing breach
or misrepresentation, as to which claims may be brought without limitation as to
time or amount:

12.6.(a) Time Limitation. No claim or action shall be brought under this Article
12 for breach of a representation or warranty after the lapse of thirty
(30) months following the Closing. Regardless of the foregoing, however, or any
other provision of this Agreement:

(i) There shall be no time limitation on claims on actions brought for breach of
any representation or warranty made in or pursuant to Sections 4.12(a), 4.23 and
4.24, and Sellers and Members hereby waive all applicable statutory limitation
periods with respect thereto.

(ii) Any claim or action brought for breach of any representation or warranty
made in or pursuant to Section 4.5 may be brought at any time until the
underlying tax obligation is barred by the applicable period of limitation under
federal and state laws relating thereto (as such period may be extended by
waiver).

(iii) Any claim made by a party hereunder by filing a suit or action in a court
of competent jurisdiction or a court reasonably believed to be of competent
jurisdiction for breach of a representation or warranty prior to the termination
of the survival period for such claim shall be preserved despite the subsequent
termination of such survival period.

(iv) If any act, omission, disclosure or failure to disclosure shall form the
basis for a claim for breach of more than one representation or warranty, and
such claims have different periods of survival hereunder, the termination of the
survival period of one claim shall not affect a party’s right to make a claim
based on the breach of representation or warranty still surviving.

 

- 32 -



--------------------------------------------------------------------------------

12.6.(b) Basket. Except with respect to claims for breaches of representations
or warranties contained in Sections 4.2, 4.11, 4.12(a), 4.24, or 5.3 (as to
which the limitation in this Section 12.6(b) shall not apply), an Indemnified
Party shall not be entitled to indemnification under this Article for breach of
a representation or warranty unless the aggregate of the Indemnifying Party’s
indemnification obligations to the Indemnified Party pursuant to this Article 12
(but for this Section 12.6.(b)) exceeds $170,000; but in such event, the
Indemnified Party shall be entitled to indemnification in full for all breaches
of representations, warranties and/or covenants.

12.6.(c) General. The limitations set forth in this Section 12.6 do not in any
way limit the obligation of any party to indemnify the other party from and
against any Claim arising from any breach of a covenant made herein, even if
such breach also constitutes a breach of a representation or warranty. Without
limiting the generality of the foregoing, the obligations of Sellers and the
Members to indemnify the Buyer Indemnified Parties from and against any
Liability of Sellers that is not an Assumed Liability shall be unaffected by the
limitations set forth in this Section 12.6.

12.7. No Waiver. The closing of the transactions contemplated by this Agreement
shall not constitute a waiver by any party of its rights to indemnification
hereunder, regardless of whether the party seeking indemnification has knowledge
of the breach, violation or failure of condition constituting the basis of the
Claim at or before the Closing, and regardless of whether such breach, violation
or failure is deemed to be “material.”

13. CLOSING

The closing of this transaction (the “Closing”) shall take place at the Detroit
offices of Foley & Lardner LLP at 12:00 P.M. on the later of September 30, 2006,
or three (3) days following approval by Buyer’s Shareholders, or at such other
time and place as the parties hereto shall agree upon. Such date is referred to
in this Agreement as the “Closing Date”.

13.1. Documents to be Delivered by Sellers and Members. At the Closing, Sellers
and Members shall deliver to Buyer the following documents, in each case duly
executed or otherwise in proper form:

13.1.(a) Bills of Sale. Bills of sale and such other instruments of assignment,
transfer, conveyance and endorsement as will be sufficient in the opinion of
Buyer and its counsel to transfer, assign, convey and deliver to Buyer the
Purchased Assets as contemplated hereby.

13.1.(b) Compliance Certificate. A certificate signed by the Managing Members of
each Seller that each of the representations and warranties made by such Seller
and Members in this Agreement is true and correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made or given on and as of the Closing Date (except for
any changes permitted by the terms of this Agreement or consented to in writing
by Buyer), and that Sellers and Members have performed and complied with all of
Sellers’ and Members’ obligations under this Agreement which are to be performed
or complied with on or prior to the Closing Date.

 

- 33 -



--------------------------------------------------------------------------------

13.1.(c) Opinion of Counsel. A written opinion of John J. Pembroke & Associates,
LLC, counsel to Sellers and Members, dated as of the Closing Date, addressed to
Buyer, substantially in the form of Exhibit D hereto.

13.1.(d) Employment and Noncompetition Agreements. The Employment and
Noncompetition Agreements referred to in Section 7.3, duly executed by the
persons referred to in such Section.

13.1.(e) Certified Resolutions. A certified copy of the resolutions of the Board
of Directors and the Members of Sellers authorizing and approving this Agreement
and the consummation of the transactions contemplated by this Agreement.

13.1.(f) Articles; Operating Agreement. A copy of the Operating Agreement of
each Seller certified by the manager or secretary of such Seller, and a copy of
the Articles of Organization of such Seller certified by the Secretary of State
of the state of incorporation of such Seller.

13.1.(g) Incumbency Certificate. Incumbency certificates relating to each person
executing any document executed and delivered to Buyer pursuant to the terms
hereof.

13.1.(h) Other Documents. All other documents, instruments or writings required
to be delivered to Buyer at or prior to the Closing pursuant to this Agreement
and such other certificates of authority and documents as Buyer may reasonably
request.

13.2. Documents to be Delivered by Buyer.

At the Closing, Buyer shall deliver to Sellers the following documents, in each
case duly executed or otherwise in proper form:

13.2.(a) Cash Purchase Price. To Sellers by wire transfer as required by
Section 3.2.(c) hereof.

13.2.(b) Note. To Sellers an executed Note in favor of Sellers as required by
Section 3.2(d) hereof.

13.2.(c) Assumption of Liabilities. Such undertakings and instruments of
assumption as will be reasonably sufficient in the opinion of Sellers and its
counsel to evidence the assumption of Sellers Liabilities as provided for in
Article 2.

13.2.(d) Compliance Certificate. A certificate signed by the chief executive
officer of Buyer that the representations and warranties made by Buyer in this
Agreement are true and correct on and as of the Closing Date with the same
effect as though such representations and warranties had been made or given on
and as of the Closing Date (except for any changes permitted by the terms of
this Agreement or consented to in writing by Sellers), and that Buyer has
performed and complied with all of Buyer’s obligations under this Agreement
which are to be performed or complied with on or prior to the Closing Date.

 

- 34 -



--------------------------------------------------------------------------------

13.2.(e) Certified Resolutions. A certified copy of the resolutions of the Board
of Directors of Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement.

13.2.(f) Incumbency Certificate. Incumbency certificates relating to each person
executing any document executed and delivered to Sellers by Buyer pursuant to
the terms hereof.

13.2.(g) Other Documents. All other documents, instruments or writings required
to be delivered to Sellers at or prior to the Closing pursuant to this Agreement
and such other certificates of authority and documents as Sellers may reasonably
request.

14. TERMINATION

14.1. Right of Termination Without Breach.

This Agreement may be terminated without further liability of any party at any
time prior to the Closing:

(i) by mutual written agreement of Buyer and Sellers,

(ii) by Buyer if the shareholders of Buyer fail to approve this Agreement or the
transactions contemplated hereby; or

(iii) by either Buyer or Sellers if the Closing shall not have occurred on or
before November 30, 2006, provided the terminating party has not, through breach
of a representation, warranty or covenant, prevented the Closing from occurring
on or before such date.

14.2. Termination for Breach.

14.2.(a) Termination by Buyer. If (i) there has been a material violation or
breach by Sellers of any of the agreements, representations or warranties
contained in this Agreement which has not been waived in writing by Buyer, or
(ii) there has been a failure of satisfaction of a condition to the obligations
of Buyer which has not been so waived, or (iii) Sellers shall have attempted to
terminate this Agreement under this Article 14 or otherwise without grounds to
do so, then Buyer may, by written notice to Sellers at any time prior to the
Closing that such violation, breach, failure or wrongful termination attempt is
continuing, terminate this Agreement with the effect set forth in
Section 14.2.(c) hereof.

14.2.(b) Termination by Sellers. If (i) there has been a material violation or
breach by Buyer of any of the agreements, representations or warranties
contained in this Agreement which has not been waived in writing by Sellers, or
(ii) there has been a failure of satisfaction of a condition to the obligations
of Sellers which has not been so waived, or (iii) Buyer shall have attempted to
terminate this Agreement under this Article 14 or otherwise without grounds to
do so, then Sellers may, by written notice to Buyer at any time prior to the
Closing that such violation, breach, failure or wrongful termination attempt is
continuing, terminate this Agreement with the effect set forth in
Section 14.2.(c) hereof.

 

- 35 -



--------------------------------------------------------------------------------

14.2.(c) Effect of Termination. Termination of this Agreement pursuant to this
Section 14.2 shall not in any way terminate, limit or restrict the rights and
remedies of any party hereto against any other party which has violated,
breached or failed to satisfy any of the representations, warranties, covenants,
agreements, conditions or other provisions of this Agreement prior to
termination hereof. In addition to the right of any party under common law to
redress for any such breach or violation, each party whose breach or violation
has occurred prior to termination shall jointly and severally indemnify each
other party for whose benefit such representation, warranty, covenant, agreement
or other provision was made (“indemnified party”) from and against all losses,
damages (including, without limitation, consequential damages), costs and
expenses (including, without limitation, interest (including prejudgment
interest in any litigated matter), penalties, court costs, and attorneys fees
and expenses) asserted against, resulting to, imposed upon, or incurred by the
indemnified party, directly or indirectly, by reason of, arising out of or
resulting from such breach or violation. Subject to the foregoing, the parties’
obligations under Section 15.9 of this Agreement shall survive termination.

15. MISCELLANEOUS

15.1. Disclosure Schedule. Information set forth in the Disclosure Schedule
specifically refers to the article and section of this Agreement to which such
information is responsive and such information shall be deemed to have been
disclosed with respect to any other article or section of this Agreement, but
not for any other purpose. The Disclosure Schedule shall not vary, change or
alter the language of the representations and warranties contained in this
Agreement and, to the extent the language in the Disclosure Schedule does not
conform in every respect to the language of such representations and warranties,
such language shall be disregarded and be of no force or effect.

15.2. Further Assurance. From time to time, at Buyer’s request and without
further consideration, Sellers and Members will execute and deliver to Buyer
such documents, instruments and consents and take such other action as Buyer may
reasonably request in order to consummate more effectively the transactions
contemplated hereby, to discharge the covenants of Sellers and the Members and
to vest in Buyer good, valid and marketable title to the business and assets
being transferred hereunder.

15.3. Disclosures and Announcements. Both the timing and the content of all
disclosure to third parties and public announcements concerning the transactions
provided for in this Agreement by either Sellers or Buyer shall be subject to
the approval of the other in all essential respects, except that Sellers’
approval shall not be required as to any statements and other information which
Buyer may submit to the Securities and Exchange Commission, the OTC Bulletin
Board or Buyer’s shareholders or be required to make pursuant to any rule or
regulation of the Securities and Exchange Commission or otherwise required by
law.

 

- 36 -



--------------------------------------------------------------------------------

15.4. Assignment; Parties in Interest.

15.4.(a) Assignment. Except as expressly provided herein, the rights and
obligations of a party hereunder may not be assigned, transferred or encumbered
without the prior written consent of the other parties. Notwithstanding the
foregoing, the Buyer shall be permitted to assign, in whole or in part, its
right to purchase the Purchased Assets, or to transfer this Agreement to one or
more affiliates of, or one or more entities controlled by, the Buyer.

15.4.(b) Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement.

15.5. Equitable Relief. Each Seller and each Member agree that any breach of
Sellers’ obligation to consummate the sale of the Purchased Assets on the
Closing Date, any breach of any noncompetition obligation imposed by Section 7.6
hereof or by any agreement delivered to Buyer pursuant to Section 7.5 hereof, or
any breach by any Seller or any Member of its or their obligations imposed by
Section 7.7 hereof, will result in irreparable injury to Buyer for which a
remedy at law would be inadequate; and that, in addition to any relief at law
which may be available to Buyer for such breach and regardless of any other
provision contained in this Agreement, Buyer shall be entitled to injunctive and
other equitable relief as a court may grant. This Section 15.5 shall not be
construed to limit Buyer’s right to obtain equitable relief for other breaches
of this Agreement under general equitable standards.

15.6. Law Governing Agreement. This Agreement shall be construed and interpreted
according to the internal laws of the State of Michigan, excluding any choice of
law rules that may direct the application of the laws of another jurisdiction.
The parties hereby stipulate that any action or other legal proceeding arising
under or in connection with this Agreement may be commenced and prosecuted in
its entirety in the federal or state courts having jurisdiction over Oakland
County, Michigan, each party hereby submitting to the personal jurisdiction
thereof, and the parties agree not to raise the objection that such courts are
not a convenient forum. Process and pleadings mailed to a party at the address
provided in Section 15.8 shall be deemed properly served and accepted for all
purposes.

15.7. Amendment and Modification. Buyer, Sellers and Members may amend, modify
and supplement this Agreement in such manner as may be agreed upon by them in
writing.

15.8. Notice. All notices, requests, demands and other communications hereunder
shall be given in writing and shall be: (a) personally delivered; (b) sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents; or (c) sent to the parties at their respective addresses
indicated herein by registered or certified U.S. mail, return receipt requested
and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:

 

- 37 -



--------------------------------------------------------------------------------

  (a) If to Buyer, to:

 

       Oakmont Acquisition Corp.

       33 Bloomfield Hills Pkwy

       Suite 240

       Bloomfield Hills, Michigan 48304

       Attention: Michael C. Azar

       Facsimile: (248) 220-2038

 

       (with a copy to)

 

       Foley & Lardner LLP

       500 Woodward Avenue

       Suite 2700

       Detroit, Michigan 48226

       Attention: Patrick Daugherty

       Facsimile: (313) 234-2800

or to such other person or address as Buyer shall furnish to Sellers in writing.

 

  (b) If to Sellers or Members, to:

 

       Mr. William A. Irvine

       7911 Brookbank Road

       Willowbrook, Illinois 60527

 

       Facsimile: 630-325-0132

 

       (with a copy to)

 

       Mr. John J. Pembroke

       John J. Pembroke & Associates, LLC

       422 N. Northwest Highway, Suite 150

       Park Ridge, Illinois 60068

 

       Facsimile: 847-696-0950

or to such other person or address as Sellers shall furnish to Buyer in writing.

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept

 

- 38 -



--------------------------------------------------------------------------------

delivery, as of the date of such failure or refusal. Any party to this Agreement
may change its address for the purposes of this Agreement by giving notice
thereof in accordance with this Section.

15.9. Expenses. Regardless of whether or not the transactions contemplated
hereby are consummated:

15.9.(a) Expenses to be Paid by Sellers. Sellers shall pay, and shall indemnify,
defend and hold Buyer harmless from and against, and may pay prior to Closing,
each of the following:

(i) Transfer Taxes. Any sales, use, excise, transfer or other similar tax
imposed with respect to the transactions provided for in this Agreement, and any
interest or penalties related thereto.

(ii) Professional Fees. All fees and expenses of Sellers’ legal, accounting,
investment banking and other professional counsel in connection with the
transactions contemplated hereby. Notwithstanding the foregoing, in the event
that the transaction is completed, the Buyer hereby agrees to reimburse the
Sellers for 50% of the cost of the audit referenced in Section 10.8.

15.9.(b) Other. Except as otherwise provided herein, each of the parties shall
bear its own expenses and the expenses of its counsel and other agents in
connection with the transactions contemplated hereby.

15.9.(c) Costs of Litigation. The parties agree that the prevailing party in any
action brought with respect to or to enforce any right or remedy under this
Agreement shall be entitled to recover from the other party or parties all
reasonable costs and expenses of any nature whatsoever incurred by the
prevailing party in connection with such action, including without limitation
reasonable attorneys’ fees and prejudgment interest.

15.10. Entire Agreement. This instrument embodies the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and
there have been and are no agreements, representations or warranties between the
parties other than those set forth or provided for herein.

15.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

15.12. Headings. The headings in this Agreement are inserted for convenience
only and shall not constitute a part hereof.

15.13. Glossary of Terms. The following sets forth the location of definitions
of capitalized terms defined in the body of this Agreement:

“Affected Employees”—Section 6.1

“Affiliate”—Section 1.2.(e)

 

- 39 -



--------------------------------------------------------------------------------

“Assumed Contracts” - Section 2.1.(b)

“Assumed Liabilities” - Section 2.1

“Blue Sky Laws” – Section 4.3

“Buyer’s Accountants” – Section 3.3.(c)]

“Buyer’s Affiliates” - Section 12.1

“Buyer Shareholder Approval” – Section 9.1(a)

“Capitalization Amendment” – Section 9.1(a)

“Cash Consideration” – Section 3.2(b)

“CERCLA” - Section 4.11.(c)

“Claim” - Section 12.1

“Closing” - Preamble to Article 13

“Closing Date” – Preamble to Article 13

“Code” - Section 3.6

“Sellers’ Accountants” - Section 3.3.(c)(ii)

“Contracts” - Section 1.1.(g)

“DGCL” – Section 9.1(b)

“Disclosure Schedule” — Section 15.1

“Effective Time” - Section 3.3.(b)

“Environmental Laws” - Section 4.11.(c)

“ERISA” - Section 4.16.(a)

“Estimated Closing Balance Sheet” - Section 3.3.(b)

“Exchange Act” – Section 4.3

“Excluded Assets” - Section 1.2

“Excluded Contracts” – Section 2.2.(a)

“Final Closing Balance Sheet” - Section 3.3.(c)(v)

“Government Entities” - Section 2.2.(k)

“IRS” - Section 3.6

“Indemnified Party” - Section 12.3.(a)

“Indemnifying Party” - Section 12.3.(a)

“Inventory” - Section 1.1.(d)

“Insurance Policies” – Section 4.13

“Laws” - Section 2.2.(k)

“Leased Real Property” - Section 1.1.(b)

“Liability” - Section 2.1

“Lien” - Section 4.12(a)

“Litigation” - Section 2.2.(f)

“Net Working Capital” – Section 3.3(a)

“Oakmont Common Stock” – Section 3.2(e)

“Orders” - Section 2.2.(k)

“Permitted Real Property Liens” - Section 4.12.(a)

“Personal Property Leases” - Section 1.1.(e)

“Plans” – Section 4.16(a)

“Press Release” – Section 9.2

“Products” - Section 4.20

“Prospectus/Proxy Statement” – Section 9.1(a)

“Purchased Assets” - Section 1.1

 

- 40 -



--------------------------------------------------------------------------------

“Purchase Price” - Section 3.1

“Real Property” - Section 4.12(c)

“Real Property Leases” - Section 1.1.(b)

“Recent Balance Sheet” - Section 4.4

“Registration Statement” – Section 9.1(a)

“SEC” – Section 4.24

“Securities Act” – Section 3.2(e)

“Settlement Date” - Section 3.2.(d)

“Special Meeting” – Section 9.1(b)

“Stock Consideration” – Section 3.2(e)

“Third Accounting Firm” - Section 3.3.(c)(iii)

“Transaction Form 8-K” – Section 9.2

“Intellectual Property” - Section 1.1.(f)

“Waste” - Section 4.11.(c)

Where any group or category of items or matters is defined collectively in the
plural number, any item or matter within such definition may be referred to
using such defined term in the singular number.

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

SELLERS: One Source Equipment Rentals, LLC By:  

 

Its:  

 

One Source Equipment Rentals of Lafayette, LLC By:  

 

Its:  

 

One Source Equipment Rentals of Dayton, LLC By:  

 

Its:  

 

One Source Equipment Rentals of Morton, LLC By:  

 

Its:  

 

One Source Equipment Rentals of Decatur, LLC By:  

 

Its:  

 

 

- 42 -



--------------------------------------------------------------------------------

One Source Equipment Rentals of Granite City, LLC By:  

 

Its:  

 

MEMBERS:

/s/ William A. Irvine

William A. Irvine

/s/ Steve Micheletti

Steve Micheletti

/s/ Bruce A. Bonesteel

Bruce A. Bonesteel

/s/ J. Christopher Moser

J. Christopher Moser

/s/ Frederick C. Miller

Frederick C. Miller

/s/ Paul L. Lacure

Paul L. Lacure

/s/ Michael Cottrell

Michael Cottrell

/s/ Douglas Gietl

Douglas Gietl

/s/ Neal Douglas

Neal Douglas

 

- 43 -



--------------------------------------------------------------------------------

/s/ Jeffery Bates

Jeffery Bates

/s/ Kenneth Rogers

Kenneth Rogers

/s/ Todd Erwin

Todd Erwin

/s/ Todd Bonham

Todd Bonham BUYER: Oakmont Acquisition Corp. By:  

/s/ Robert J. Skandalaris

  Robert J. Skandalaris Its:   Chief Executive Officer

 

- 44 -